             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 1 of 65



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 S. WAQAR HASIB (CABN 234818)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-6982
          waqar.hasib@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,             ) Case No. CR-17-0387-CRB-1
                                           )
14          Plaintiff,                     ) UNITED STATES’ SENTENCING
                                           ) MEMORANDUM
15     v.                                  )
                                           )
16   AMER SINAN ALHAGGAGI,                 )
                                           )
17          Defendant.                     )
                                           )
18

19

20

21

22

23

24

25

26
27

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                              1
            Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 2 of 65



 1

 2                                                                  CONTENTS

 3 I.     INTRODUCTION..........................................................................................................................1

 4 II.    FACTS ............................................................................................................................................2

 5        1.         ALHAGGAGI Makes Threats Online To Conduct Terrorist Attacks Around
                     the San Francisco Bay Area In The Name of ISIL ..............................................................2
 6
          2.         The FBI Identifies ALHAGGAGI As The Man Planning ISIL Terrorist
 7                   Attacks in the Bay Area .....................................................................................................11

 8        3.         ALHAGGAGI Meets the FBI UCE On July 29, 2016, To Further His Attack
                     Plans ...................................................................................................................................12
 9
          4.         ALHAGGAGI Begins To Suspect the FBI UCE is Not Really a Bombmaker .................21
10
          5.         ALHAGGAGI Engages in Identity Theft ..........................................................................23
11
          6.         Despite His Suspicions, ALHAGGAGI Meets the FBI UCE Again on August
12                   6, 2016................................................................................................................................24

13        7.         ALHAGGAGI Openly Suspects The FBI UCE Of Being With Law
                     Enforcement .......................................................................................................................28
14
          8.         ALHAGGAGI Meets With the FBI UCE One Last Time, On August 14, 2016 ..............33
15
          9.         ALHAGGAGI Tests The FBI UCE One Last Time, Then Cuts Off Contact ...................35
16
          10.        A Search of ALHAGGAGI’s Residence and Electronic Devices Reveals The
17                   Depth Of His Illegal Activities ..........................................................................................36

18                   a.         ALHAGGAGI Left A Suicide Note Claiming Responsibility For His
                                Planned Attacks .....................................................................................................36
19
                     b.         ALHAGGAGI Helped ISIL To Open Social Media and
20                              Communications Accounts .....................................................................................37

21                   c.         ALHAGGAGGI Obtained a Bomb-Making Manual Produced By ISIL ................45

22                   d.         ALHAGGAGI Tried To Learn Online How to Construct a Bomb
                                Triggered By a Mobile Phone ................................................................................46
23
                     e.         ALHAGGAGI Searched On The Internet For Large Halloween Parties
24                              In the Bay Area To Attack ......................................................................................46

25                   f.         ALHAGGAGI Had Numerous False IDs, Including One Bearing His
                                Photograph To Help Conceal His Role in Attacks ................................................47
26
                     g.         ALHAGGAGI Had Other ISIL- and Terrorism-related Materials On
27                              His Electronic Devices ...........................................................................................48

28                   h.         ALHAGGAGI’s Post Arrest Conduct.....................................................................50
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                                              I
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 3 of 65



 1 III.    GUIDELINE CALCULATIONS ...............................................................................................50

 2                   1.         The Terrorism Enhancement Under U.S.S.G. § 3A1.4 Is Plainly
                                Applicable ..............................................................................................................50
 3
                     2.         The Defendant Should Be Denied Acceptance of Responsibility .........................57
 4
     IV.   GOVERNMENT’S SENTENCING RECOMMENDATION .................................................57
 5
     V.    CONCLUSION ............................................................................................................................61
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                                           II
              Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 4 of 65



 1                                                EXHIBITS

 2 Exhibit 1:     Full conversation online between ALHAGGAGI and the FBI Source (sealed)

 3 Exhibit 2:     Strychnine PowerPoint presentation obtained by ALHAGGAGI (sealed)
 4
     Exhibit 3:   Bomb-making manual obtained by ALHAGGAGI (sealed)
 5
     Exhibit 4:   Video excerpts of ALHAGGAGI’s first meeting with FBI UCE (unsealed)
 6
     Exhibit 5:   ALHAGGAGI’s suicide note (unsealed)
 7
     Exhibit 6:   ‘Amaq infographic published from Twitter account ALHAGGAGI opened (sealed)
 8

 9 Exhibit 7:     SITE Intelligence Report regarding Bank al-Ansar (unsealed)

10 Exhibit 8:     Communications Between ALHAGGAGI and other individuals about bombmaking
                  (sealed)
11
     Exhibit 9:   Car fire video and transcript (unsealed)
12

13 Exhibit 10:    FBI 302 (sealed)

14 Exhibit 11:    FBI 302 (sealed)
15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       III
                Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 5 of 65



 1 I.       INTRODUCTION

 2          Beginning in July of 2016, the defendant, Amer Sinan ALHAGGAGI, boasted online about a

 3 series of terrorist attacks he wanted to commit on behalf the Islamic State in Iraq and the Levant

 4 (“ISIL”). His aim was to “redefine terror,” and he promised that if he succeeded, the “whole Bay Area

 5 [was] gonna be in flames.”1 Among his more vicious attacks, he planned to explode a car bomb outside

 6 a gay nightclub in San Francisco, and plant backpack bombs on routes known to be used by emergency

 7 vehicles, in an effort to kill first responders seeking to aid casualties. Alarmed at the detail,

 8 sophistication, and bloodthirstiness of his plans, a nationwide team of FBI agents worked around the

 9 clock first to identify the defendant, then to surveil him 24 hours a day, and finally to introduce an
10 undercover agent to try and defuse his plans. The introduction worked, and ALHAGGAGI met the

11 undercover, who was posing as an al-Qaeda-affiliated bombmaker, several times to finalize his attack

12 plans. However, ALHAGGAGI proved too savvy, and cut off contact after suspecting that the

13 undercover agent was, in fact, just that.

14          That close call with law enforcement did not, however, deter ALHAGGAGI. After spurning the

15 undercover, ALHAGGAGI appears to have spent the better part of his days online, having no real job to

16 speak of, subsisting on the proceeds of identity theft and drug dealing. Nor did his obsession with ISIL

17 wane. To the contrary, he merely shifted his means of supporting the terrorist organization from the

18 physical world to the virtual world, becoming skilled at navigating and communicating on encrypted

19 messaging applications that were, at the time, ISIL’s communication platform of choice.2 Among other

20 things, ALHAGGAGI opened social media accounts and email accounts at the request of and on behalf

21 of encrypted messaging application users whom he believed, and who actually were, real-life members

22 of ISIL.      Meanwhile, ALHAGGAGI continued to contemplate conducting a real-world attack, seeking

23

24          1
               Exhibit 1 at pgs. 51 and 55.
25
            2
               See, e.g., “The ‘App of Choice’ for Jihadists: ISIS Seizes on Internet Tool to Promote Terror”;
     by Joby Warrick, Washington Post, Dec. 23, 2016, last accessed November 28, 2018 at
26   https://www.washingtonpost.com/world/national-security/the-app-of-choice-for-jihadists-isis-seizes-on-
     internet-tool-to-promote-terror/2016/12/23/a8c348c0-c861-11e6-85b5-
27   76616a33048d_story.html?utm_term=.360a6c0f5d18 (noting that “[w]hen the Islamic State was seeking
     volunteers for a killing rampage in Europe, it sent word over its favorite” encrypted messaging
28   application.”)
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          1
              Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 6 of 65



 1 to replace the undercover’s supposed bombmaking expertise with his own, accessing an ISIL-produced

 2 bomb-making manual that he obtained online, and searching online for information on bomb-making

 3 materials like igniters and accelerators.

 4          Nor did ALHAGGAGI’s twisted visions of causing mass death and destruction stop after his

 5 arrest. To the contrary, while in custody on identity theft charges, but before being charged with

 6 terrorism offenses, the defendant engaged in some deeply troubling activity, according to two fellow

 7 inmates, including hatching a new plot for a bomb attack.

 8          Below the government describes in detail the nature of the defendant’s conduct. For all of the

 9 reasons discussed herein, the government calculates the sentencing guidelines at offense level 38 and
10 Criminal History Category VI, and recommends a mid-range sentence of 396 months, followed by life

11 on supervised release, a low-end fine of $50,000, restitution in the amount of $5,273.10, forfeiture, and a

12 special assessment of $400.

13 II.      FACTS

14
            1.     ALHAGGAGI Makes Threats Online To Conduct Terrorist Attacks Around the San
15                 Francisco Bay Area In The Name of ISIL

16          On July 19, 2016, ALHAGGAGI, who at that point was unknown to law enforcement, had a

17 conversation in a private channel on an encrypted messaging application. The channel was entitled

18 “Against The War Coalition.” Also participating in this private channel was an individual using the

19 name Abu ‘Ali. Abu ‘Ali claimed to be in Libya but had access to Kalashnikovs and hand grenades in

20 Turkey, and claimed to be in a position to help those wanting to travel through Turkey to Syria to join

21 ISIL there and fight with them. ALHAGGAGI posted that he was interested in obtaining weapons from

22 Abu ‘Ali.

23          Unbeknownst to ALHAGGAGI, also participating in this private channel was an individual who

24 was acting as a source for the Federal Bureau of Investigation (herein, the FBI Source). On July 21,

25 2016, having seen ALHAGGAGI express an interest in Abu ‘Ali’s weapons, the FBI Source, at the

26 instruction of his/her FBI handlers, directly contacted ALHAGGAGI, referencing Abu ‘Ali to start the
27 conversation. The full conversation between the defendant and the FBI source is attached as sealed

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         2
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 7 of 65



 1 Exhibit 1 to this sentencing memorandum, as it may contain information tending to reveal the identity of

 2 the FBI Source. However, in sum, the FBI source opened the conversation by saying, “bro, I’m sorry to

 3 bother you, but I think we both know someone. Bro abu ali.” The defendant replied, “Oh okay I know

 4 who you’re talking about… Yeah, we started talking then he just stopped messaging me… the brother

 5 with the AK’s and hand grenades, right?” The FBI Source replied, “That is bad [referring to the fact

 6 that Abu ‘Ali stopped messaging]. Inshallah [God willing]3 he is okay… lol yea.” The defendant

 7 replied, “Inshallah [God willing]” then immediately and spontaneously asked the FBI Source,

 8 “[b]rother, you need some weapons?” Thus began a series of messages between ALHAGGAGI and the

 9 FBI source on encrypted messaging applications about ALHAGGAGI seeking weapons to commit
10 terrorist attacks in the name of ISIL.

11          Over the course of these communications, during the next several days, from July 21, 2016, to

12 July 25, 2016, ALHAGGAGI revealed his location, and the target of his attacks: the San Francisco Bay

13 Area. Among other things, ALHAGGAGI told the FBI Source that:

14                 ALHAGGAGI was concerned that Abu ‘Ali may have thought that ALHAGGAGI was
                    an undercover law enforcement agent;
15                 ALHAGGAGI could supply the FBI Source with weapons, though “no explosives I have
                    no access to that”;
16                 ALHAGGAGI had a friend who would buy firearms in Las Vegas, register them, report
                    them as stolen, then break them down and ship them via FedEx or UPS to ALHAGGAGI
17                  at false addresses;
                   ALHAGGAGI would recover the packages by intercepting the FedEx or UPS drivers at
18                  the entrance to the false addresses, accept the packages, and reassemble the weapons; 4
                   ALHAGGAGI could provide the FBI Source with 9mm firearms with 100 rounds;
19                 ALHAGGAGI had “something coming up,” that “inshallah, the whole ummah [Muslim
                    community] will be surprised for this one”;
20                 ALHAGGAGI said that he was originally from Yemen, but that he had been in California
                    his whole life;
21                 ALHAGGAGI had a Samsung Galaxy S6 device, but that he did not want to sync it with
                    his Samsung account because “its full of dawlah [ISIL]5 stuff,” so he “didn’t want it
22
            3
              Throughout this sentencing memorandum, the government will provide translations of Arabic
23 words and phrases used. Such translations will be denoted by the use of brackets. Where entire
   conversations or communications occurred in Arabic, the government will provide translations of those
24 conversations or communications. Unless otherwise noted, all translations referred to in this sentencing
   memorandum were produced by trained Arabic-speaking FBI linguists.
25          4
              As discussed in further detail below, this modus operandi of shipping goods via FedEx or UPS
26 to false addresses would feature in ALHAGAGGI’s plans later on, both when ALHAGGAGI claimed to
   have purchased strychnine online to use in terrorist attacks, and when ALHAGGAGI engaged in identity
27 theft to make fraudulent purchases of clothes online. See, e.g., fn. 20, infra.
            5
              Dawlah is a reference to the designated Foreign Terrorist Organization of the Islamic State of
28 Iraq and al-Sham, which has called itself ad-Dawlah al-Islamiya f al-Iraq wa-sh-Sham and Dawlah al-
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       3
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 8 of 65



 1                  attached to anything personal”;
                   ALHAGGAGI could not get grenades, but he had some associates who worked with
 2                  Mexican cartels whom he was about to go see who might have access to grenades;
                   ALHAGGAGI thought the perfect weapons were “uzis with extendos” as they were
 3                  “small, automatic,” they held “up to 100 rounds,” and they were “better than trying to
                    hide a huge AK”’
 4                 ALHAGAGGI had some “mad crazy plans”;
                   ALHAGGAGI had friends in Mexico6 with whom he was going to stay with after he was
 5                  “done”;
                   ALHAGGAGI was working by himself, which meant that he had a “shorter time frame”:
 6                 ALHAGGAGI said that the “best thing to do is plan everything out and carry Manu [sic]
                    attacks and tactics at once, which would show the enemies that it’s more than gorilla
 7                  warfare and this is properly organized”;
                   ALHAGGAGI was “down for a shahhadah [suicide] operation if it gets down to it, but
 8                  my goal is to reach Dawlah [ISIL]
                   ALHAGGAGI had “[n]o professional training lol it’s not hard though shooting a gun or
 9                  aiming well. The whole thing is just planning.”
                   ALHAGGAGI urged the FBI Source to travel to join ISIL with him, adding that he was
10                  planning to go to Turkey himself and cross into Syria in a town called Tal Abyad, but
                    changed his plans after hearing “Aladnany’s” speech;7
11                 ALHAGGAGI provided the FBI Source with a link to a file on a music sharing website
                    containing an audio recording of a speech by now-deceased ISIL spokesman Abu
12                  Muhammad al-Adnani;
                   ALHAGGAGI said that rather than travelling to Syria, he was now planning on “just
13                  staying here and establishing something,” adding “you kknow [sic] what they say,
                    everyone is gangster untile [sic] it’s time to do gangster shit [emojis];
14                 ALHAGGAGI said he would go to Mexico and “stay there to watch the news, if they
                    know who did all the attacks and release photos I’ll stay in Mexico for a while, and if not
15                  I’m leaving damn near the next day, it’s just so I could know if I have a green light at the
                    airport”:
16                 ALHAGGAGI said “I’m gonna case [sic] millions of dollars worth of damages and
                    inshallah [God willing] 100’s of bodies”;
17                 ALHAGGAGI invited the FBI Source to join him in any attack, once he set everything
                    up;
18                 ALHAGGAGI was planning on using a false credit card to order strychnine online, so
                    that nothing would lead back to him. He said that it was halal [permitted under Islamic
19                  law] to use false credit cards, and that false credit cards could also be used to provide

20
   Islamiya. Accordingly, throughout this sentencing memorandum, whenever the defendant uses the word
21 Dawlah, the government translates that word as ISIL.
           6
             ALHAGGAGI’s repeated references to escaping through Mexico would be of significance later
22 on, when a search of his laptop computer indicated that it had logged onto several wi-fi hotspots located
   in Tijuana.
23         7
             An individual named Abu Muhammad al-Adnani was a spokesman for ISIL and has frequently
24 made   speeches  that have been released to the public on the Internet. On August 18, 2014, the U.S. State
   Department designated al-Adnani as a Specially Designated Global Terrorist under Executive Order
25 13224. Al-Adnani was an ISIL spokesperson until he was killed by a coalition airstrike in August of
   2016. Among other things, al-Adnani was known for making explicit calls to Muslims around the world
26 to attack Western targets wherever and however they could: “[s]mash his head with a rock, or slaughter
   him with a knife, or run him over with your car.” See “Senior ISIS Strategist and Spokesman Is
27 Reported Killed in Syria,” New York Times, August 30, 2016, by Eric Schmitt and Anne Barnard,
   available at https://www.nytimes.com/2016/08/31/world/middleeast/al-adnani-islamic-state-isis-
28 syria.html (last accessed November 28, 2018)
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          4
                Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 9 of 65



 1                   money for his family after any attacks; he said that he was familiar with and had been
                     engaging in credit card scams since he was in high school, and that he still had his
 2                   equipment to make false credit cards.8 He explained, “Yea to make the cards and checks,
                     I’m trying to make bombs I’m gonna need fund.”
 3                  ALHAGGAGI described at length his plan to mix strychnine with cocaine, and then
                     distribute the cocaine around nightclubs. Specifically, he said he planned to mix 2 grams
 4                   of strychnine for every gram of cocaine, and that he had been doing a lot of research on
                     the subject, and that only 0.5 grams was necessary, but that he was adding the extra 1.5
 5                   grams “just to be sure.”9
                    ALHAGGAGI said that he was learning how “to make bombs now too,” and that he had
 6                   been sent some files by “the brothers,” but that they weren’t very detailed, so he was
                     waiting for further instructions;10
 7                  ALHAGGAGI described a separate plan he had to start a “huge fire” in an area near him,
                     with trees and houses, identifying the area by name as the Berkeley Hills.
 8                  ALHAGGAGI described the numbers of people he thought he could kill with his
                     strychnine/cocaine scheme: “First day I’m pretty sure I could get up to 20 ppl on
 9                   Halloween11 I could get about 100 or more.. New Years… countless.”

10
            By July 26, 2016, ALHAGGAGI was comfortable enough with the FBI Source that he
11
     responded eagerly when the FBI Source suggested an in-person meeting between ALHAGGAGI and the
12
     FBI Source’s purported cousin, who was in fact an FBI undercover employee (herein FBI UCE). The
13
     FBI Source explained that his “cousin” lived in Salt Lake City, “surrounded by Mormons.”
14
     ALHAGGAGI replied, “Aye to be honest, Mormons are kind ppl. They’re like good neighbors and nice
15
     hosts…. But I won’t hesitate to kill a Mormon on site aki [brother] I’m not confused about thay [sic].”
16
     After discussing how Mormons are different from the Amish, who “look like Jews,” the following
17
     conversation ensued:
18
            ALHAGGAGI:             A lot of fags nowadays
19

20          8
               As described in further detail below, upon searching ALHAGGAGI’s residence, FBI agents
     recovered numerous false identifications, false credit cards, a credit card embossing machine, and other
21   identity theft-related tools.
             9
22             As described in further detail below, when the defendant was arrested, a search of his electronic
     devices revealed a Powerpoint that he had downloaded, which had apparently been produced by
23   graduate research students in chemistry and discussed the dangers of strychnine. A copy of this
     Powerpoint is attached as Exhibit 2, and is filed under seal, to protect public safety.
24           10
                As described in further detail below, a search of the defendant’s electronic devices revealed a
     detailed bomb-making manual apparently produced by ISIS, including instructions and diagrams on how
25   to make “funnel bombs,” “anti-personnel bombs,” “directional bombs,” and bombs triggered by cellular
     phones. A copy of this presentation, and an FBI translation, are attached to this sentencing
26   memorandum as Exhibit 3, and is filed under seal, to protect public safety.
27
             11
                The defendant’s reference to being able to kill “up to 20 ppl on Halloween” would become of
     importance later, when the defendant searched on the internet for large public events taking place on
28   Halloween night in October of 2016. See infra. at p. 46.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          5
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 10 of 65



 1          FBI Source:           Ugh filth man

 2          ALHAGGAGI:            Yup, garbage, I can't believe ppl are actually giving them so much
                                  attention
 3
            FBI Source:           I was so happy about Orlando bro
 4
            ALHAGGAGI:            I live close to San Francisco, thats like the gay capital of the world
 5
            ALHAGGAGI:            I'm gonna handle them right looool
 6
            ALHAGGAGI:            Me too [emojis]
 7
            FBI Source:           AIDS. Allahs gift to the fags. Lol
 8
            ALHAGGAGI:            Im gonna place a bomb in a gay club
 9
            FBI Source:           That's perfect bro!
10
            ALHAGGAGI:            Wallah [By God] Aki [brother] I'm gonna tear the city up
11
            FBI Source:           You better be careful making it though
12
            ALHAGGAGI:            The whole bay area is gonna be up in flames
13

14          The FBI source then said that s/he saw something that reminded him/her of the defendant, and

15 sent a hyperlink to a TV news report of the 1991 fires in the Oakland Hills. After opening the hyperlink,

16 the defendant replied, “Yup, that’s my city lol.” The following exchange then occurred:

17          ALHAGGAGI:            My ideas are genius lmaoooooo

18          ALHAGGAGI:            Dud o can’t wait

19          ALHAGGAGI:            They still haven’t sent me the files though… still waiting on the brothers12

20          FBI Source:           You gonna do the same thing or what?

21          ALHAGGAGI:            Boiiiiiii I’m I!!!!!

22          ALHAGGAGI:            Wallah [By God] my aim it to get 10,000 pppl

23          FBI Source:           Lol I have no idea what that means

24          ALHAGGAGI:            That’s a confirmation ahhaah

25

26
             This was apparently a reference to ALHAGGAGI’s desire to get further clarifications to the
            12

27 bomb-making    manual that ALHAGGAGI had received from “the brothers.” As described in further
   detail below, a search of ALHAGGAGI’s computer revealed that he had in fact obtained a bomb-
28 making manual produced by ISIL. See infra. at p. 45
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         6
              Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 11 of 65



 1            FBI Source:          Woah!

 2            ALHAGGAGI:           Go hard or go home!

 3            ALHAGGAGI:           Inshallah [God willing]

 4            FBI Source:          Lol how you gonna do that bro?

 5            FBI Source:          I mean… I know you will get a bunch but that’s a lot bro lol

 6            ALHAGGAGI:           I’m hitting up China Town, down towns, main streets, mission Blvd every
                                   club and underground club in the City
 7
              ALHAGGAGI:           I know, I’ll probably get near the 500 but my goal is 10,000
 8
              ALHAGGAGI:           Areas here are very crowded
 9
              ALHAGGAGI:           There’s a lot of traffic everywhere
10
              FBI Source:          That’s awesome bro
11
              ALHAGGAGI:           Uhhhh wallah [by God] I can’t wait.
12

13            ALHAGGAGI then told the FBI Source that he had applied for a job with an unidentified police

14 department earlier that week, and that if he was unable to make bombs, he would simply steal weapons

15 from the police once he was employed there. ALHAGGAGI told the FBI Source “I’m gonna redefine

16 terror.”

17            Later that same day, July 26, 2016, ALHAGGAGI and the FBI source communicated again, this

18 time about the FBI source’s “cousin,” i.e. the FBI UCE. The FBI source, in an effort to strengthen the

19 FBI UCE’s bona fides, said that his/her cousin hated the “kuffar [non-believers of Islam] and that he was

20 “all about the Dawlah [ISIL]. After further discussing the FBI UCE’s supposed background, the

21 following conversation ensued:

22            ALHAGGAGI:           Bro, what of we get enough ppl and just go all out!

23            FBI Source:          Anyway bro… [T]hat’s what I was thinking!

24            ALHAGGAGI:           So you think that would be better than working as lone wolfs

25            FBI Source:          Well I was gonna ask if you’re cool with us tagging along to your plans lol

26            FBI Source:          Or if you think I should stay here and try something…

27            ALHAGGAGI:           Well of course.

28            ALHAGGAGI:           It’s all up to you of we have more ppl that means we could cover more
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         7
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 12 of 65



 1                                areas in one place and create more damage.

 2          FBI Source:           [The FBI UCE] wants to go to Dawla [ISIL] but only if he survives
                                  whatever we got planned lol
 3
            ALHAGGAGI:            That my plan as well
 4
            FBI Source:           And I think I’m the same bro
 5
            ALHAGGAGI:            If I make it alive I’m going out there
 6
            FBI Source:           Take us out some kuffar [non-believers of Islam]… Get some good
 7                                brides… go join the bros… Alhamdulillah [praise God]!

 8          ALHAGGAGI:            Lmao sounds like a plan ami [sic]

 9          The conversation between ALHAGGAGI and the FBI Source continued. ALHAGGAGI asked

10 if the FBI Source was scared, and whether they were going to go “all out.” The FBI Source said s/he

11 was worried about his/her mother, and whether they could leave cash behind. ALHAGGAGI replied

12 “I’ve had that though too… But I don’t know if I’ll be able to, buying the bullets guns and bomb

13 equipment plus plane ticket is gonna cost me a lot.” ALHAGGAGI again mentioned that he had been in

14 touch with “the brothers,” and “took pictures for them,” 13 apparently to convince them that he had

15 actually cased possible attack locations.   ALHAGGAGI then proposed the idea of robbing an armored

16 car, so that he would have more money to leave behind for his family after conducting attacks, and

17 asked whether the FBI UCE could get a job as an armored truck driver. The defendant then asked about

18 the FBI Source’s timeframe; the FBI Source replied that s/he did not know, that they should take their

19 time, but try to move kind of quickly. The following exchange then occurred:

20          FBI Source:           Okay so how many things can we actually do with like the three of us?

21          ALHAGGAGI:            Ummm that the thing, I don’t know how long I need to get the explosive
                                  stuff because I don’t know what is required.
22
            FBI Source:           Let’s not rush it then. What kind of things did the bros say they needed
23                                the pics for?

24          ALHAGGAGI:            Just the areas that I’m targeting and a video of me making bayya [oath of
                                  allegiance].
25

26          13
             FBI agents, who by this time had identified ALHAGGAGI as a possible suspect based on
27 various clues he had given about his location, followed him on July 27, 2016, and observed him taking
   pictures of various locations in downtown Oakland with high foot traffic, including the Oakland
                                                                     th
28 Marriott City Center, and entrances to the Oakland City Center/12 Street BART Station.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         8
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 13 of 65



 1
            The conversation continued as ALHAGGAGI identified some of the targets he was planning on
 2
     attacking. The defendant reiterated that the “clubs” were one of his “main targets”, and that he knew
 3
     some bouncers who could get him in, commenting “[t]hat’s where ppl gather… I could get like 100
 4
     eash… Easy.” ALHAGGAGI further explained that his plan was not to shoot, but to plant bombs,
 5
     because “if we shoot there will be no way out… but bombs!phsss… They can’t even trace us.”
 6
     ALHAGGAGI then discussed the Boston Marathon bombers, and how the suspects in that case were
 7
     eventually apprehended. ALHAGGAGI discussed the possibility of obtaining false passports, telling the
 8
     FBI Source that those were approximately $200 each.14 The following exchange then occurred:
 9
            ALHAGGAGI:             Ah do you_ think I should kill my kufdar [no translation; possibly
10                                 misspelling of kuffar, meaning nonbelievers of Islam] "friends"?

11          ALHAGGAGI:             That's like sending an all out statement saying that no one is safe

12          FBI Source:            How would you do that though?

13          ALHAGGAGI:             Ill just call them over and tie them up and execute them. But do you
                                   think it's a wise idea?
14
            FBI Source:            That would definitely be a statement lol
15
            ALHAGGAGI:             Aight we could do that
16
            FBI Source:            Maybe save that for last lol
17
            ALHAGGAGI:             It'll be funny wallah [by God]
18
            ALHAGGAGI:             But yes for last like you said
19
            FBI Source:            I am excited bro
20
            ALHAGGAGI:             Hahahahahahahahah it'll be a good run
21
            ALHAGGAGI:             Inshallah [God willing] when we go to al-Dawlah [ISIL] well be laughing
22                                 about it

23          FBI Source:            Lol for sure bro

24          FBI Source:            Are the guys you talking to now from Dawla [ISIL]?

25          ALHAGGAGI:             No, I’m gonna talk to them tomorrow after I finish taking the pictures

26
27          As discussed in further detail below, agents recovered materials from ALHAGGAGI’s laptop
            14

   computer indicating that he had in fact looked on the so-called “dark web” for information on
28 purchasing fake passports. See infra. at p. 47
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          9
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 14 of 65



 1          FBI Source:              Like will they accept us in after we get there or will it just be us finishing
                                     our own way in
 2
            ALHAGGAGI:               What do you mean accept us in
 3
            FBI Source:              There is another guy I know through a friend of mine who is Dawlah
 4                                   [ISIL] but in Afghanistan

 5          ALHAGGAGI:               Oh and yes they are from dawlah [ISIL].

 6
            On July 27, 2016, the defendant described his planned strychnine attacks in more detail.
 7
     Specifically, ALHAGGAGI sent the FBI Source screenshots showing that ALHAGGAGI had been on
 8
     the website Alibaba.com, chatting online with an unknown vendor of chemicals, posing as someone
 9
     working “in the Berkeley Labs in California… experimenting with this poison.” Later, when the FBI
10
     Source asked how much ALHAGGAGI had spent to purchase strychnine, ALHAGGAGI said “450 a
11
     kilo.” When the FBI Source mused that that was money ALHAGGAGI had spent well, ALHAGGAGI
12
     said “you mean she spent?” and sent the FBI Source a photograph of a California identification card and
13
     Wells Fargo debit card, both bearing the name and identification of Victim #1, an actual person whose
14
     identity ALHAGGAGI had apparently stolen. The FBI Source commented that “I can just imagine the
15
     cops breaking down her door too after its all done lolol.” ALHAGGAGI replied, “LMFAOOO
16
     AHAHAHAHAHHAAHHAHAHAHAHA YOU GOT MW DYING HERE… I ordered it to this
17
     random address, too… Ahahah…Just wait in front of that house till the ups driver comes.” As described
18
     in further detail below, while agents never recovered any strychnine, they did uncover evidence that
19
     ALHAGGAGI had used Victim #1’s debit card to make fraudulent purchases of clothes online.
20
            On July 28, 2016, ALHAGGAGI communicated with the FBI Source again, and provided the
21
     FBI Source with his telephone number, (***) ***-8288, so that the FBI Source could pass the number to
22
     the FBI UCE. Later, on July 29, 2016, ALHAGGAGI told the FBI Source that after conducting attacks
23
     in the United State, he wanted to go to Dubai, in the United Arab Emirates, to conduct attacks there,
24
     because “it’s [sic] seems that they are too happy aki [brother], I don’t mind dying there either. It’s close
25
     enough for me.” The FBI Source asked, “Wait Who is too happy?” The defendant replied, “Ppl in
26
     Dubai… They gotta feel the wrath of the Caliphate15.” The FBI Source commented “I haven’t seen
27

28          15
                 This appears to be a reference to ISIL, which claimed to have established a caliphate in the
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                           10
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 15 of 65



 1 anything from Dawlah [ISIL] or anyone about victories there have you?” The defendant replied, “Not at

 2 all it’ll be a first and very (as we say in Oakland) fly.” He continued, “Man o found my purpose in life

 3 [emojis].”

 4      2. The FBI Identifies ALHAGGAGI As The Man Planning ISIL Terrorist Attacks in the Bay Area

 5          From the moment that ALHAGGAGI first started speaking with the FBI Source online, FBI

 6 agents scrambled to try and confirm his true identity. Among other things, agents knew that two of the

 7 online handles, or usernames, that the defendant was using on encrypted messaging applications were

 8 “Qaswra” and “bucc66.” While the companies providing those encrypted messaging applications were

 9 generally outside U.S. jurisdiction, agents identified a Twitter account that had similar account
10 identifiers, “@bucc660,” with a screen name of “Qaswarah al-Azdi.” Working their way backwards

11 from information provided by Twitter about that particular account, agents were able to determine it had

12 been opened at an I.P. address associated with a Metro PCS cell phone store in Berkeley, California.

13          Agents then queried the Berkeley Police Department, and learned that that particular Metro PCS

14 store had been the site of an assault a few months earlier, during which investigating officers

15 interviewed store employees and wrote a report. Suspecting that the person who opened the Twitter

16 account at that Metro PCS store was probably an employee, FBI agents cross-referenced the list of

17 employees identified in the police report with particular information that they had learned about the

18 defendant from his online communications with the FBI Source (specifically, that he was in his 20s,

19 lived in the Berkeley Hills, had recently applied for a job with a local police department, and could pass

20 off as being Latino). As a result, they were able to narrow their list of suspects down to two names:

21 ALHAGGAGI, and another individual who was the younger sibling of the owner of the Metro PCS

22 Store.

23          At approximately the same time, agents learned from the Oakland Police Department that the

24 defendant had recently submitted an online employment interest form, using his true name, Amer

25 ALHAGGAGI. This was consistent with ALHAGGAGI’s statements online to the FBI Source that he

26 had recently applied for a job with a local police department so that he could have access to weapons to
27

28 territory then under its control.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        11
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 16 of 65



 1 later use in a terrorist attack. The telephone number provided on the online employment interest form

 2 was the same (***)-***-8288 number that ALHAGGAGI had previously asked the FBI Source to pass

 3 to the FBI UCE.

 4          Final confirmation of ALHAGGAGI’s identity came a few days later, on July 29, 2016. That

 5 day, the FBI Source had arranged for his/her “cousin,” the FBI UCE, to have an in-person meeting with

 6 the defendant in Oakland. When the agreed-upon time for the face-to-face meeting in Oakland came, it

 7 was ALHAGGAGI who stepped forward to introduce himself to the FBI UCE.

 8

 9      3. ALHAGGAGI Meets the FBI UCE On July 29, 2016, To Further His Attack Plans

10          After introducing themselves to each other, the FBI UCE and ALHAGGAGI got into the FBI

11 UCE’s car, and drove a short distance to a nearby parking lot.16 After some small talk, the FBI UCE

12 explained to ALHAGGAGI that he had learned how to handle explosives while working with al-Qaeda

13 in Afghanistan. If one is to believe the anticipated defense theory that ALHAGGAGI was simply a

14 foolish boy with an overactive imagination, then this pivotal moment should have been, by any

15 reasonable stretch of the imagination, the moment when he realized he was in over his head, and stepped

16 out of the car. But he did not. Instead, he stayed in the car and engaged with the FBI UCE, because the

17 FBI UCE apparently offered the one thing that ALHAGGAGI sorely needed to carry out his plans:

18 experience making bombs. ALHAGGAGI turned to the FBI UCE and calmly explained his motivation

19 for conducting attacks in the San Francisco Bay Area. Specifically, he told the FBI UCE that he

20 originally planned on just traveling to Turkey to cross into Syria through a town called Tal Abyad to join

21 ISIL, but that after talking with some unknown individuals in ISIL they told ALHAGGAGI that it was

22 very difficult to enter Syria at that time, and they recommended ALHAGGAGI to “do something here,

23 in the United States”:

24          FBI UCE:              So how long have you been thinking about this, brother?

25          ALHAGGAGI:            So um, so um, I just got back from Saudi Arabia about before Ramadan so
                                  that’s a month and a half ago, right?
26
            16
27          The meeting in the car was recorded on video. Portions of that video are attached to this
   sentencing memorandum as Exhibit 4. Should the Court wish to view the video in its entirety, the
28 government will provide the Court with a copy.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       12
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 17 of 65



 1
            FBI UCE:              Okay.
 2
            ALHAGGAGI:            My plan was to get back here and uhh immediately [UI] so uhh what I did
 3                                is I had opened up a phone shop on Ashby right close by here and I sold
                                  the business and it was my sister’s wedding, so I spent a lot of money on
 4                                my sister’s wedding and everything. And uhh you know, I went with my
                                  mom and came back here and I was getting ready to leave immediately
 5                                like right after Ramadan I was supposed to be gone. I got in contact with
                                  some of the brothers and uhh trying to make my way to Asia, but like I
 6                                was trying to get some information about Tal Abyad, Tal Abyad is a town
                                  borderline between Turkey and Dawlah [ISIL].
 7
            FBI UCE:              Okay.
 8
            ALHAGGAGI:            And see if they are in control of that town. Apparently, they were not.17
 9                                And they said it would be very difficult for me to enter at this time. And
                                  they recommended me to do something here, in the United States, and I
10                                didn’t mind ‘cause my plan you know eventually I wanted to do
                                  something here before I leave.
11
            FBI UCE:              Right.
12
            ALHAGGAGI:            But now I guess I’ll just do it and I talked to [the FBI Source] yesterday
13                                and he said, we were talking about after doing it here going to Dubai or
                                  going to Dawlah [ISIL], either or. But I’ve been, I’ve always been always
14                                wanted to do something here.

15          FBI UCE:              So some brother told you to do something here? Somebody, do you know
                                  this person?
16
            ALHAGGAGI:            From Dawlah [ISIL], I got I got in contact with him through plenty of
17                                people. To reach him I had to contact 3 or 4 different people and we've
                                  been talk I've been looking for some file, they are supposed to send me
18                                some files on how to create a [UI] bombs. And they wanted me to, they
                                  asked me to take pictures here of the areas that I'm targeting18 and they
19                                wanted a video of me making bayya [oath of allegiance]. And they said

20          17
                This description from ALHAGGAGI was in fact remarkably accurate. Tal Abyad is a town on
     the Turkish-Syrian border that was at the time well-known as a crossing point for foreign fighters
21   seeking to join ISIS in Syria. See, e.g., “The Americans: 15 Who Left the United States to Join ISIS,”
     by Richard Engel, Ben Plesser, Tracy Connor, and Jon Schuppe, available at
22   https://www.nbcnews.com/storyline/isis-uncovered/americans-15-who-left-united-states-join-isis-
     n573611(last accessed December 2, 2018)(describing several Americans who crossed through Tal
23   Abyad to join ISIS, based on information confirmed by government counterterrorism experts).
     Consistent with ALHAGGAGI’s description, ISIS controlled Tal Abyad until the summer of 2015,
24   when they were defeated by Kurdish forces. The government has been unable to determine the identity
     of the “brothers” with whom ALHAGGAGI was allegedly speaking about Tal Abyad, but have no
25   information to suggest that such individuals were government undercover agents. In other words, if
     ALHAGGAGI did actually have a conversation with “the brothers” about being unable to cross through
26   Tal Abyad, and being instructed instead to “do something here in the United States” he was likely
     talking to actual ISIS members.
27           18
                Recall that on July 27, 2016, agents conducting surveillance observed ALHAGGAGI taking
28   pictures of high foot traffic areas in downtown Oakland. See fn. 13, supra.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       13
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 18 of 65
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 19 of 65



 1
            ALHAGGAGI:            The more, okay [nodding head].
 2
            FBI UCE:              …longer it takes. It takes more time to buy the product separate it, mix it,
 3                                store it, buy the product mix it, store it.

 4          ALHAGGAGI:            Okay.

 5          FBI UCE:              Yeah and, we never, like the way I do it, I never mix the product or store
                                  the product in the same place that I live.
 6
            ALHAGGAGI:            Oh yeah, of course [nodding head].
 7

 8          ALHAGGAGI then described for the FBI UCE his plan to lace cocaine with strychnine.

 9 Consistent with the scheme that he had described earlier for the FBI Source online, ALHAGGAGI told
10 the FBI UCE that he had ordered the strychnine on a Chinese website, after looking for it first on the

11 dark web, and had it shipped to a fake address via UPS, using a false credit card:

12          FBI UCE:              I know that my cousin told me you ordered some stuff.

13          ALHAGGAGI             Yeah, strychnine.

14          FBI UCE:              Is it coming to your address?

15          ALHAGGAGI:            No, it's not coming to my address. It's coming to a different address.

16          FBI UCE:              Okay?

17          ALHAGGAGI:            But um

18          FBI UCE:              And when you get it what are you going to do with it? Like?

19          ALHAGGAGI:            Well, we were thinking about either selling it as drugs or mixing it in
                                  drugs.
20
            FBI UCE:              Yeah, what kind of drugs?
21
            ALHAGGAGI:            Cocaine, because it's the same color as cocaine.
22
            FBI UCE:              Yeah ok, so it's like a white powder?
23
            ALHAGGAGI:            Yeah.
24
            FBI UCE:              Then what would you do with it? Like, after you mix it.
25
            ALHAGGAGI:            We, we distribute it.
26
            FBI UCE:              Do you know who you ... like ...
27
            ALHAGGAGI:            Yeah.
28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          15
           Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 20 of 65



 1        FBI UCE:           Would you try to sell it yourself? Or ...

 2        ALHAGGAGI:         I know a lot of distributors. I could sell it myself too, but I wouldn’t do
                             that.
 3
          FBI UCE:           You wouldn’t distribute it?
 4
          ALHAGGAGI:         Yeah.
 5
          FBI UCE:           Okay, so you ordered the poison?
 6
          ALHAGGAGI:         Uh huh.
 7
          FBI UCE:           But do you have the cocaine now? How do…
 8
          ALHAGGAGI:         Yeah, I can get the cocaine, any day.
 9
          FBI UCE:           Like you know somebody who can supply to you? Like how much will
10                           that cost us?

11        ALHAGAGGI:         It will be $6,000 for a quarter brick.

12        FBI UCE:           $6,000.00 dollars?

13        ALHAGGAGI:         Yeah.

14        FBI UCE:           Wow! Okay. I mean I can ask the brothers to help us with the money….

15        …

16        FBI UCE:           So, when is this stuff going to arrive? Do you know when it's going to be
                             here?
17
          ALHAGGAGI:         I ordered it like 2 days ago. It should be here in one week. It's coming
18                           from China.

19        FBI UCE:           From China? How did you order it?

20        ALHAGGAGI:         Ali Baba.

21        FBI UCE:           Can you could do that?

22        ALHAGGAGI:         Yeah.

23        FBI UCE:           [Laughs] That's pretty good. [Laughs]

24        ALHAGGAGI:         Yeah, it's easy. I was, I was looking for it online, I couldn't find it, I was
                             thinking about going to Silk Road, the deep web. Are you familiar with
25                           that?

26        FBI UCE:           Yeah, I know about that.

27        ALHAGGAGI:         But, I found it on Ali Baba.

28        FBI UCE:           Okay.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                    16
            Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 21 of 65



 1
           ALHAGGAGI:            And I used the stolen credit card to order, so ...
 2
           FBI UCE:              That's smart, see, you're thinking.
 3
           ALHAGGAGI:            Yeah.
 4
           FBI UCE:              So, you are thinking, okay. So you used a stolen credit card and you said
 5                               it’s not coming your house.

 6         ALHAGGAGI:            Not coming to my house.

 7         FBI UCE:              Okay, how are they shipping it, like the regular postal service?

 8         ALHAGGAGI:            UPS.

 9         FBI UCE:              Are you sure it’s UPS?

10         ALHAGGAGI:            Yep.

11         FBI UCE:              Because UPS is good about putting the box there and walking away.

12         ALHAGGAGI:            Yeah.

13         …

14         FBI UCE:              Okay. Please make sure you pick it up, right? [Laughs]

15         ALHAGGAGI:            Yeah, of course. I’ve done, I’ve done this a lot of times. Like ordering
                                 stuff from online and picking it up from different places. UPS drivers,
16                               they don’t care, as long as you tell them the name on the package they
                                 give it to you. I’m not worried about that.20
17
           ALHAGGAGI then described for the FBI UCE his plan to light fires in the Berkeley Hills area:
18
           FBI UCE:              Anything else you think that you wanna do, because we could stuff or we
19                               have to plan it. It takes…

20         ALHAGGAGI:            Okay.

21         FBI UCE:              …it takes time.

22         ALHAGGAGI:            And there's umm, have you've been, you familiar with the Berkeley Hills?
                                 Have you seen them before?
23
           FBI UCE:              No I mean, just on the map and driving around. Like, I use to come here a
24                               long time ago with my mom, she used to have like a cousin here or
                                 something, so I would visit for a couple of days. So, I know where
25                               somethings are, like I know there are like the hills here, but I don't know if
                                 they are the Berkeley Hills or Oakland Hills or what.
26
27          This, of course, was consistent with ALHAGGAGI’s claims online to the FBI Source that he
           20

   had experience shipping packages to false addresses via UPS, and that he had bought strychnine on a
28 Chinese website using a false credit card and address.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       17
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 22 of 65



 1
            ALHAGGAGI:            I was just thinking about burning the hills, cuz there's a lot of trees and a
 2                                lot of homes over there.

 3          FBI UCE:              Right?

 4          ALHAGGAGI:            [UI] make a, start a fire.

 5          FBI UCE:              How would, how would you start the fire?

 6          ALHAGGAGI:            I was just thinking gasoline.

 7          FBI UCE:              Oh, gasoline. Oh, they might be able to catch you with that, because they
                                  know, that… gasoline and like a match? How would you get away? Right,
 8                                you have to think how we'd get away.

 9          ALHAGGAGI:            Because there's not a lot of people that go up to the hills, some areas of it.

10          FBI UCE:              Ok so you do it…

11          ALHAGGAGI:            And we can just drive and do it real quick and drive away, smoothly.
                                  There's a lot of ins and outs to it too, a lot of roads.
12
            FBI UCE:              You're thinking of a some place a little more like ...
13
            ALHAGGAGI:            Yeah.
14
            FBI UCE:              ... not a lot of people go there.
15
            ALHAGGAGI:            Uhhuh.
16
            FBI UCE:              Like a little hidden area
17
            ALHAGGAGI:            Yeah.
18
            FBI UCE:              Start the fire, then?
19
            ALHAGGAGI:            And then it will spread.
20
            FBI UCE:              Okay, yeah, that’s possible…
21
            ALHAGGAGI added, “there’s also designated areas in the [UI], so the fire could spread to
22
     where the community is. You want to go check out the hills?” The FBI UCE agreed, and they drove
23
     out of the parking lot towards the Berkeley Hills. What followed was a guided tour, directed and
24
     narrated by ALHAGGAGI, of the Berkeley Hills, with ALHAGGAGI pointing out along the way to the
25
     FBI UCE all of the places ALHAGGAGI wanted to attack.            During the drive, among other things,
26
     ALHAGGAGI stated:
27
                   He had a place in Mexico where he could stay after conducting attacks in the Bay Area,
28                  and before leaving for Syria to join Dawlah [ISIL];
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          18
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 23 of 65



 1
                    He had a fake driver’s license that he could use to rent a storage locker to store materials
 2                   used to prepare his attacks;21

 3                  He showed the FBI UCE the fake credit card that he said he used to purchase the
                     strychnine (this was the same credit card that ALHAGGAGI had earlier sent a
 4                   photograph of to the FBI Source online);

 5                  He had the “hook-ups” for a lot of illegal stuff in Oakland, and that he could obtain guns,
                     but not bombs, which was why he contacted “the brothers” online;
 6
                    He had contacts that he grew up with from whom he could get weapons, including a
 7                   Glock .40 with 100 rounds, and AK semi-automatic rifles;

 8                  Oakland was a “cool” place to operate from, because the police were so distracted by so
                     many crimes, that ALHAGGAGI and the FBI UCE would catch them by surprise.
 9
10          While driving towards the hills through the UC Berkeley campus, ALHAGGAGI commented,

11 “we could, I was thinking about targeting the dorms…. Uh, I’ll show you, you’ll see right now. Yeah,

12 they are in one location… yeah, it’s like a big apartment complex… yeah, there are several of them like

13 right next to each other, crowded.” The FBI UCE replied, “there’s a lot of young students, boy.”

14 ALHAGGAGI replied, grinning, “yeah. I’d like to kill the students” (emphasis added). The FBI UCE

15 said “yeah, they’re all just young little Americans who are… they think… they are better than everyone

16 else.” ALHAGGAGI laughed, and discussed how the dorms and other UC Berkeley buildings had very

17 little security that would interfere with them.

18          After identifying some areas in Oakland and Berkeley where ALHAGGAGI could purchase

19 cocaine, ALHAGGAGI commented, “I got it all covered.” The FBI UCE replied, “Wow, we could

20 actually do this and get away… man, it would just drive them crazy they couldn’t get us.”

21 ALHAGGAGI replied,

22                   I know, I’ve been so excited about it. I’ve been hyped up. Like, how I’m
                     seeing it, we could get away so easily. And like if you want to plant a bomb
23                   and walk into a place with a bomb, you don’t even have to do it yourself.
                     There are so many homeless people here that would do it for you, for like a
24                   dollar or something. Like I could tell them to walk into the YMCA with a
                     bag and they’ll do it and we could detonate it from outside.
25

26
            21
27          As described in further detail below, upon arresting ALHAGGAGI in November of 2016 and
   searching his residence, agents recovered a California driver’s license bearing ALHAGGAGI’s
28 photograph, but bearing the name of a different person. See pg. 47
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          19
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 24 of 65
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 25 of 65



 1 ALHAGGAGI agreed, noting that he already had several backpacks that could be used to plant bombs.

 2 ALHAGGAGI also suggested that garbage bins could be used to plant bombs, and that such bins were

 3 always on the street in the mornings in crowded areas such as San Francisco’s Chinatown.

 4 ALHAGGAGI speculated that the bombs could be triggered by cell phones, and told the FBI UCE that

 5 he had access to telephones that could be subscribed in false names, including his own, which he said

 6 was subscribed in the name of David L*****.23

 7      4. ALHAGGAGI Begins To Suspect the FBI UCE is Not Really a Bombmaker

 8          On the drive back to Oakland, ALHAGGAGI started questioning the FBI UCE about his

 9 background. This was the beginning of a vetting process for ALHAGGAGI, where he tested the FBI
10 UCE to see if perhaps the FBI UCE was not all that he claimed to be. For starters, the FBI UCE had

11 represented to ALHAGGAGI that he was a member of al-Qaeda, not a member of ISIL. ALHAGGAGI

12 began by asking pointed questions of the FBI UCE about al-Qaeda, about its relationship with the

13 Taliban, and about the fact that the Taliban had relationship with other countries, such as Iran.24 Then,

14 ALHAGGAGI brought up the name Anwar al-Awlaki, the deceased American-born al-Qaeda recruiter,

15 and suggested out of the blue to the FBI UCE that al-Awlaki had been killed by an FBI informant:25

16          ALHAGGAGI:             So. You know how Anwar al-Awlaki… you know Anwar al-Awlaki?

17          FBI UCE:               Yeah, of course!

18          ALHAGGAGI:             So kinda how he died was crazy. It was a guy that [UI] that was with him,
                                   that was somewhat like his, his right hand man, for years and years and
19                                 years and he was working for the FBI [looking directly at FBI UCE].

20          FBI UCE:               For the Americans!?

21

22
            23
              This is in fact true; ALHAGGAGI’s phone is subscribed in this name. The name appears to be
     the name of a real individual.
23          24
                The fact that ALHAGGAGI specifically questioned the FBI UCE about the Taliban’s
     relationship with Iran was particularly telling. As described in further detail below, ALHAGGAGI has a
24   particular disdain for Shiite Muslims, who make up the vast majority of the population in Iran. See CIA
     World Factbook entry for Iran, available at https://www.cia.gov/library/publications/the-world-
25   factbook/geos/ir.html, noting that Iran is approximately 90-95% Shi’a (last accessed December 3, 2018)
             25
26              Anwar al-Awlaki was a leading lecturer and recruiter for al-Qaeda. In part through recorded
     audio lectures, al-Awlaki inspired and/or made contact with several individuals who committed acts of
27   terrorism in the United States. He died in a coalition drone strike in Yemen. Even after his death in
     September 2011, al-Awlaki continues to serve as an inspiration for individuals to provide material
28   support to various foreign terrorist organizations.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         21
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 26 of 65



 1          ALHAGGAGI:            Yep. He memorized some of the Quran, you know some of the hadith
                                  [quotes of words spoken by the prophet of Islam]. He was just always
 2                                with Anwar al-Awlaki. Anwar al-Awlaki was a good friend of my uncle in
                                  Yemen. So he was, he was coming to our house I used, I used to see him.
 3
            FBI UCE:              Why would they, why would this brother turn him in?
 4
            ALHAGGAGI:            He was, he was an American originally. But he was a convert.
 5
     The FBI UCE managed to redirect the conversation by musing that converts to Islam were inherently
 6
     untrustworthy. But for ALHAGGAGI, the vetting into the FBI UCE’s bona fides had only just started.
 7
     ALHAGGAGI’s next challenge came a few moments later:
 8
            ALHAGGAGI:            So what do you think of the Khilafah [Caliphate] and the establishment of
 9                                the Khilafah [Caliphate] and Baghdadi, you know?

10          FBI UCE:              I don’t know many, I just think the government there is so corrupt, man.

11          ALHAGGAGI:            In ahh, Iraq and Syria?

12 Again, the FBI UCE managed to redirect the conversation by talking about how Afghanistan was deeply

13 corrupt, and controlled by the Americans. But in doing so, the FBI UCE made left a clue that further

14 raised ALHAGGAGI’s suspicions – he praised Iran. “The only country that really tells America, you

15 can’t do anything here is Iran. There are no American soldiers in Iran, there’s no American base in Iran.

16 That’s why America hates Iran. They can’t control what they do,” said the FBI UCE. This was

17 unwittingly a mistake on the part of the FBI UCE, because Iran is a predominantly Shiite Muslim

18 country, and, unbeknownst to the FBI UCE at the time, ALHAGGAGI held a particular disdain for

19 Shiite Muslims. See, e.g., Docket No. 77, Application for Permission to Enter Plea of Guilty, at pg. 12

20 (ALHAGGAGI admits that he “engaged in the trolling behavior of falsely reporting users who had

21 blocked him on [encrypted messaging applications] as Shiites, in the hopes that Sunni ISIL sympathizers

22 would in turn block these users).

23          Unfortunately, the FBI UCE dug an even deeper hole for himself on Iran a few moments later,

24 when ALHAGGAGI asked him directly whether Shiite Muslims should be excommunicated:

25          ALHAGGAGI:            Do we make takfir [act of calling out other Muslims as heretics] upon the
                                  Shi’a?
26
            FBI UCE:              I don’t know, man. Some, yeah, like some Sheikhs that I know say
27                                they’re Muslim, and then there’s some Sheiks who say no, they’re worse
                                  than kufr [non-believers].
28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       22
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 27 of 65



 1          ALHAGGAGI:            They're worse than kufr [non-believers]?

 2          FBI UCE:              Yeah, it's ... it depends on who you listen to, man and who you read. I say
                                  anybody who's fighting the Americans is okay. If they're fighting and
 3                                killing Americans, they may not be Muslim, but I'm not gonna fight you
                                  until you decide to fight us….so Iran is the only country that if they get
 4                                nuclear, they get nuclear power, then we, we as Muslims, will have a real
                                  authority to tell America, ‘Don’t mess with us or we’re gonna nuke Israel.
 5                                Don’t mess with us or we’re gonna nuke one of your European allies.’”

 6 Praising Iran so forcefully and contemplating being allies with Shiite Muslims was, unbeknownst to the

 7 FBI UCE, a critical misstep that raised ALHAGGAGI’s suspicions. But ALHAGGAGI had yet one

 8 more challenge to test the FBI UCE’s bona fides. Again, the FBI UCE’s initial response was

 9 undoubtedly a red flag for ALHAGGAGI:
10          ALHAGGAGI:            Uh, what do you think of Ayman al-Zawahri?

11          FBI UCE:              Who? (emphasis added)

12          ALHAGGAGI:            Ayman al-Zawahri?

13          [pause]

14          ALHAGGAGI:            He’s the leader of al-Qaeda.

15          [pause]

16 Again, the quick-thinking FBI UCE tried valiantly to recover, by suggesting that he did not understand

17 the name al-Zawahri because ALHAGGAGI was using an Arabic pronunciation, whereas the FBI UCE

18 was used to hearing the name with a different pronunciation. But the damage had already been done.

19 ALHAGGAGI had been alerted – an al-Qaeda operative who did not immediately recognize the name of

20 al-Qaeda’s highest leader after the death of Osama bin Laden might not be an al-Qaeda operative at all.

21      5. ALHAGGAGI Engages in Identity Theft

22          At the time that the above-described meetings and communications were taking place, FBI

23 agents had been maintaining round-the-clock physical surveillance on ALHAGGAGI, in an effort to

24 intercept any incoming packages of strychnine or other dangerous materials that ALHAGGAGI might

25 use to conduct any attacks. While they never intercepted any strychnine, on August 2, 2016, they did

26 recover a package containing approximately $4,000 worth of high-end clothes that ALHAGGAGI had
27 ordered online from a clothes-shopping service in Illinois to a fake, non-existent address in Oakland a

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        23
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 28 of 65



 1 few doors down from ALHAGGAGI’s home, using the name and credit card of another individual. The

 2 name of the individual ALHAGGAGI used was the name of Victim #1, the same individual whose debit

 3 card and California identification ALHAGGAGI had messaged previously to the FBI Source, claiming

 4 to have used it to purchase strychnine. See pg. 10, supra. Documents provided by the clothing

 5 company and by the bank issuing the card to pay for said clothes indicated that ALHAGGAGI had in

 6 fact used Victim #1’s stolen credit card number to pay for the clothes.

 7      6. Despite His Suspicions, ALHAGGAGI Meets the FBI UCE Again on August 6, 2016

 8          Despite his suspicions about the FBI UCE’s bona fides, ALHAGGAGI agreed to meet the FBI

 9 UCE again, perhaps because the FBI UCE claimed to possess the one thing that ALHAGGAGI did not
10 have, and had eagerly been trying to obtain from “the brothers”: bomb-making know-how.

11 Accordingly, when the FBI UCE messaged ALHAGGAGI about possibly meeting on August 6,

12 ALHAGGAGI eagerly agreed, so long as the meeting could take place after his firearms training class. 26

13 ALHAGGAGI showed up at the prearranged meeting spot in Oakland, and got into the FBI UCE’s car.

14 Immediately after exchanging pleasantries, ALHAGGAGI showed the FBI UCE a 9 millimeter firearm

15 that he was carrying with him.27 The firearm appeared to be the same firearm that on August 3, 2016,

16 ALHAGGAGI had previously shown photos of to the FBI Source online. See Exhibit 1 at Bates US-

17 007733.

18          The purpose of the August 6 meeting was for ALHAGGAGI and the FBI UCE to visit a storage

19 locker that the FBI UCE had rented in another city in the Bay Area, in which they were going to store all

20 of their attack-related materials. On the way to the storage locker, among other things:

21                  ALHAGGAGI boasted that he had been busy obtaining cocaine for his strychnine-laced
                     attack;
22

23          26
                 Agents conducting 24x7 physical surveillance were aware that as part of ALHAGGAGI’s ruse
     to join the Oakland Police Department, he had been taking firearms training classes. ALHAGGAGI
24   reiterated to the FBI UCE in the car that he was taking these classes and applying to a police department
     for a job “so that he would have access to more stuff,” meaning weapons to use in a future terrorist
25   attack. On the morning of August 6, agents observed ALHAGGAGI attend some type of security
     training session sponsored by The Loss Prevention Group in Oakland. Subsequently, on August 25,
26   2016, agents observed ALHAGGAGI visiting a gun range. According to the trainer at that range,
     ALHAGGAGI shot well and appeared to have some experience in handling firearms.
27            27
                 Of note, despite having searched ALHAGGAGI’s residence after arresting him on November
28   28, 2016, agents did not recover this firearm.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        24
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 29 of 65
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 30 of 65
            Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 31 of 65



 1                 that “They won’t know what hit ‘em because it’s so different, different places, not just
                   one,” ALHAGGAGI said, “all over the place. Yep, we’re gonna hit every downtown,
 2                 we’re gonna, man, I’m tellin’ you, it’s gonna be big. It’s gonna be the biggest attack
                   [laughing] in America since Pearl Harbor!”
 3
                  ALHAGGAGI asked the FBI UCE for further details about the capabilities of a car
 4                 bomb. “The car we’re definitely gonna do that. That’s like the main one. That’s gonna
                   be like in the heart of San Francisco… park it, and walk away. And if it could… could it
 5                 bring down a concrete building?” The FBI UCE said that it could. ALHAGGAGI
                   continued “Okay, because if it could bring down a concrete building, there’s huge
 6                 buildings.”

 7                ALHAGGAGI speculated that his downtown San Francisco attack could be even more
                   devastating if the FBI UCE were able to build two separate car bombs.
 8
                  ALHAGGAGI speculated that the Boston Marathon bombers didn’t plan well enough,
 9                 because they didn’t have enough time to escape. “The dude was found in a boat,”
                   ALHAGGAGI commented.
10
                  ALHAGGAGI said that he specifically wanted to be in the vicinity of the bombs when
11                 they detonated, because he wanted to see them detonate. “I don’t wanna go all the way to
                   San Diego and then, then detonate from San Diego, because I want to be here when it
12                 detonates because I want to see it detonate.”

13                ALHAGGAGI said it would be even cooler if they planted “a couple bombs here and
                   there,” and then “you know, in target areas, and then we, we’d, you know, the route that
14                 the firefighters and emergency, we plant bombs on their routes.” ALHAGGAGI
                   retreated from this plan, though, after the FBI UCE suggested that they might need more
15                 people to carry out such coordinated attacks.

16                ALHAGGAGI suggested arming themselves with automatic weapons, just in case they
                   were surrounded by law enforcement.
17

18         Towards the end of the drive back to Oakland, ALHAGGAGI took a call on his cell phone.

19 During the call, ALHAGGAGI was apparently negotiating a drug deal, asking the caller “did they have

20 it? Did they have it? How much? How much?” Later in the call, ALHAGGAGI asked the caller,

21 “how far is Ukiah?” and “did you ask him about the white?” [UI] Okay, when we get there, we talk to

22 them.” After arriving in Oakland and getting out of the FBI UCE’s car, FBI agents maintained

23 surveillance on ALHAGGAGI, as they had done around the clock since initially identifying him. The

24 following day, surveillance agents observed ALHAGGAGI drive to Ukiah and meet with unknown

25 individuals. Based on subsequent statements that ALHAGGAGI made to the FBI UCE, and based on a

26 review of ALHAGGAGI’s text messages, it appears that ALHAGGAGI was in fact engaging in some
27 kind of drug deal in Ukiah.

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        27
              Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 32 of 65



 1      7. ALHAGGAGI Openly Suspects The FBI UCE Of Being With Law Enforcement

 2          On August 9, 2016, ALHAGGAGI reconnected with the FBI Source, i.e., the online contact who

 3 initially introduced ALHAGGAGI to the FBI UCE. After apologizing to the FBI Source for being out

 4 of contact, ALHAGGAGI sent the source the following emoji text message, which appears to be a

 5 “thumbs up” draped in the flag of ISIL:

 6

 7

 8

 9
10

11          ALHAGGAGI then confided in the FBI Source:

12          ALHAGGAGI:            ay ima tell you something but don’t tell [the FBI UCE] okay!! [emojis]

13          FBI Source:           Lol uh oh! what is it? Haha

14          ALHAGGAGI:            I had the sense that he was an informant when we first met

15          FBI Source:           Hahah… Why? I won’t tell him bro but he would probably laugh lol… he
                                  wanted to meet you in person to make sure YOU weren’t a spy! Lolololol
16
            ALHAGGAGI:            Cuz he told me he worked for alqaeeda… I was like damn he probably got
17                                caught and now trying to catch ppl

18          FBI Source:           Lol bro [the FBI UCE] is so paranoid lolol but that’s why he never got
                                  caught I think
19

20 ALHAGGAGI did not respond to the FBI Source’s explanation for why the FBI UCE “never got

21 caught.”

22          What unfolded over the next several hours was a remarkably sophisticated effort by

23 ALHAGGAGI to test the FBI UCE’s bona fides once and for all. One method that criminals commonly

24 employ to “smoke out” undercovers is to put the suspected law enforcement officer into a situation

25 where he or she has no choice but to stop a crime from taking place, knowing that a true law

26 enforcement officer would not allow said crime to occur. See, e.g., United States v. Chow, 14-CR-0196-
27

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       28
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 33 of 65
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 34 of 65
           Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 35 of 65



 1
          FBI UCE:           No. It makes me very nervous.
 2
          ALHAGGAGI:         [UI]? Don’t worry, don’t worry about it!
 3
          FBI UCE:           No, it makes me nervous honestly because what I don’t want happening is,
 4                           you beat this guy up, right? And then some cop is driving by, right? Just
                             chance, he sees you guys fighting he's gonna pull you over and he's going
 5                           to arrest you. What’s going to happen he’s gonna arrest both of you for
                             fighting, right?
 6
          ALHAGGAGI:         Yeah.
 7
          FBI UCE:           How is that going to help you with the plan?
 8
          ALHAGGAGI:         [UI]
 9
          FBI UCE:           How is, that's, that's gonna mess everything up!
10
          ALHAGGAGI:         Don’t worry about it.
11
          FBI UCE:           Right? [UI] gonna get your [UI] telephone numbers, your drivers license,
12                           and he's gonna put you, take your fingerprints and he's gonna do all of
                             that!
13
          ALHAGGAGI:         Yeah.
14
          FBI UCE:           That's gonna mess everyting up!
15
          ALHAGGAGI:         [UI]
16
          FBI UCE:           Between now and our operation you gotta ...
17
          ALHAGGAGI:         Low key.
18
          FBI UCE:           You gotta promise me, man.
19
          ALHAGGAGI:         Under the radar. [UI] it’s good.
20
          FBI UCE:           Brother, no, not even drug deals!
21
          ALHAGGAGI:         [UI] Okay.
22
          FBI UCE:           No, I'm very serious bro!
23
          ALHAGGAGI:         [UI] don’t worry about it.
24
          FBI UCE:           Please, no drug deals! No gun deals! Nothing, right? Nothing that can
25                           get you in trouble. The only time I may ask you to ahh, because you said
                             we should have a couple of guns on the day of, so maybe I will say, hey,
26                           man, can you get us a couple of, you know. I don’t know how you do it, I
                             don’t know if you have the bros that can do it.
27
          ALHAGGAGI:         [UI]
28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                     31
           Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 36 of 65



 1        FBI UCE:           Maybe a couple of guns the day we’re going to do it. Maybe a couple of
                             days before. Just in case we’re driving over there and something happens,
 2                           but until then you have to promise me brother…

 3        ALHAGGAGI:         Inshallah [God willing] don’t worry about it!

 4        FBI UCE:           No drug deals! No more going wherever you went to [laughs] you went to
                             north or something?
 5
          ALHAGGAGI:         I went to uh, uh, Humboldt.
 6
          FBI UCE:           Where is, where is Humboldt?
 7
          ALHAGGAGI:         It’s like, near Oregon.
 8
          FBU UCE:           What did you do way up there, man?
 9
          ALHAGGAGI:         [UI][laughs] that’s what she wants, that’s what it is.
10
          ….
11
          FBI UCE:           I don’t wanna be arrested here, man. I don’t mind dying in Afghanistan, I
12                           don’t mind dying in Saud, Saudi, I don’t mind that, but I don’t want to get
                             arrested here.
13
          ALHAGGAGI:         [UI] Don’t worry about it.
14
          FBI UCE:           So please, nothing that can get us in trouble.
15
          ALHAGGAGI:         Yeah.
16
          FBI UCE:           Even if you’re hanging around some punk who’s gonna get you in trouble,
17                           that’s gonna get you and me in trouble, right? If that guy gets arrested,
                             you’re with him, and they be like, you come and then they are going to
18                           find me and arrest me. And we didn’t even, we didn’t even do like the
                             operation and we got arrested! And that’s embarrassing man.
19
          ALHAGGAGI:         Of course, I got you man.
20

21        ….

22        ALHAGGAGI:         It’s all good. I would spend more time with you, but I got a lot on my
                             schedule today. I’ll see you, I’ll see you soon inshallah [God willing].
23
          FBI UCE:           So you're not gonna rip somebody!? Or beat somebody up!? [Laughing]
24
          ALHAGGAGI:         No, no I just gotta go back to the Oasis they were calling me right now,
25                           something went down. Uh, just regular conflict and nothing like legal,
                             illegal.
26
          FBI UCE:           Nothing that will get you arrested!?
27
          ALHAGGAGI:         Nah, nah [UI] ok it's cool see you soon.
28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                   32
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 37 of 65



 1          FBI UCE:              Ok [UI] see you soon thank you bro!

 2 ALHAGGAGI then stepped out of the FBI UCE’s vehicle. The FBI SWAT team maintained watch on

 3 ALHAGGAGI; once it appeared that ALHAGGAGI had retired for the evening, a regular surveillance

 4 team relieved them. Any acts of violence that ALHAGGAGI may have been contemplating inflicting

 5 on others had apparently been averted by the quick-thinking FBI UCE. However, the hastily-planned

 6 meeting with ALHAGGAGI came with great cost to the investigation – though there would a few

 7 subsequent communications, and even one more in-person meeting, from this point forward,

 8 ALHAGGAGI started to distance himself both from the FBI UCE and his “cousin,” the FBI Source.

 9
10      8. ALHAGGAGI Meets With the FBI UCE One Last Time, On August 14, 2016

11          Shortly after the hastily-planned August 10 meeting, the FBI UCE sent ALHAGGAGI a “list” of

12 supplies for ALHAGGAGI to obtain to help build car bombs. Agents conducting surveillance on

13 ALHAGGAGI did not observe him making any purchases consistent with the list. The defense will

14 undoubtedly characterize this failure as evidence that ALHAGGAGI never intended to carry out any

15 bombing attacks in San Francisco, and that he started distancing himself from the FBI UCE once he

16 began to believe the FBI UCE was actually a bombmaker.        The reality, though, is the exact opposite.

17 ALHAGGAGI began to distance himself from the FBI UCE once he began to (correctly) believe that the

18 FBI UCE was not a bombmaker, and was in fact law enforcement agent.

19          Nevertheless, ALHAGGAGI and the FBI UCE met on one more occasion, on August 14, 2016.

20 This was the last time that the FBI UCE would be able to successfully arrange a meeting with

21 ALHAGGAGI. The supposed purpose of the meeting was for ALHAGGAGI and the FBI UCE to visit

22 the storage locker again. ALHAGGAGI brought with him a backpack, which he said could be used to

23 construct a backpack bomb, of the type that he and the FBI UCE had described earlier while driving

24 through UC Berkeley. Regrettably, the recording device in the FBI UCE’s vehicle malfunctioned and

25 picked up mostly audio from the car’s engine. However, had this matter gone to trial, the FBI UCE

26 would have testified that during the meeting, ALHAGGAGI advised that his “brother” in Fremont had
27 additional backpacks that they could use, and that this “brother” also had the strychnine that

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        33
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 38 of 65



 1 ALHAGGAGI was planning on mixing with cocaine. ALHAGGAGI offered to get the poison, the

 2 backpacks, and additional supplies in the next few days and put them into the storage locker.

 3 ALHAGGAGI proposed August 31, 2016, as a possible date for their coordinated attacks. In addition,

 4 ALHAGGAGI clarified how his plan was to park a car bomb in front of an unidentified gay nightclub

 5 on Market Street in San Francisco, and then place backpack bombs in additional locations in the East

 6 Bay. Upon arriving at the storage locker, the FBI UCE showed ALHAGGAGI several barrels

 7 containing mock explosives, to which ALHAGGAGI responded with amazement and excitement.32

 8 Upon returning to Oakland, ALHAGGAGI and the FBI UCE drove through downtown Oakland and

 9 Chinatown. While driving through Chinatown, ALHAGGAGI commented about how busy the
10 neighborhood could get. While stopped at a traffic light, ALHAGGAGI pointed out a particular street

11 corner and asked the FBI UCE, “how many people could one backpack get?” The FBI UCE replied,

12 usually 20 or 40 people. ALHAGGAGI smiled. ALHAGGAGI pointed out several planter boxes in

13 front of a building in downtown Oakland as a particularly ideal place to plant a backpack bomb.

14 ALHAGGAGI asked whether it would cause more damage if he planted backpack bombs inside a metal

15 garbage can, as opposed to a plastic planter box. ALHAGGAGI asked the FBI UCE how many people

16 died during the 9/11 attacks; the FBI UCE responded approximately 3,000 people. ALHAGGAGI

17 responded that he wanted to try to match that death toll with his attacks.

18          Also during this meeting, ALHAGGAGI asked the FBI UCE several pointed questions about the

19 details of carrying out an attack. In particular, ALHAGGAGI asked whether the FBI UCE had

20 conducted similar attacks in Afghanistan, and whether he had any experience planning getaways from

21 attacks like the one ALHAGGAGI was contemplating. These questions were yet another attempt by

22 ALHAGGAGI to vet the FBI UCE’s bona fides. If the FBI UCE’s responses were too vague and

23 generalized for ALHAGGAGI’s comfort, ALHAGGAGI would decide, as he ultimately did, that the

24 risk of being in contact with law enforcement far outweighed the potential reward of the FBI UCE

25 actually being the bombmaker he claimed to be.

26
27          32
             This brief portion of the meeting that occurred in the storage locker was captured on video and
28 audio, on equipment separate from the recording equipment in the FBI UCE’s vehicle.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        34
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 39 of 65



 1      9. ALHAGGAGI Tests The FBI UCE One Last Time, Then Cuts Off Contact

 2          ALHAGGAGI’s final test for the FBI UCE occurred a few days later, on August 19, 2016. That

 3 day, the FBI UCE contacted ALHAGGAGI on an encrypted messaging application and asked if

 4 ALHAGGAGI wanted to meet in Oakland again so that they could visit the storage locker again. This

 5 time, instead of agreeing, ALHAGGAGI turned the tables on the FBI UCE, and said that he had to take

 6 his grandmother to a hospital in another city in California. The city that ALHAGGAGI mentioned was

 7 the very same city that the FBI UCE had suggested was his own residence. Accordingly, ALHAGGAGI

 8 offered to meet the FBI UCE there, and, as an added bonus, told the FBI UCE that he had obtained

 9 everything they needed to conduct ALHAGGAGI’s attacks. This was not true; agents conducting
10 round-the-clock surveillance on ALHAGGAGI knew that he had not made any purchases of any attack-

11 related supplies. Moreover, agents had never observed ALHAGGAGI visiting any hospitals, nor was

12 there any indication that ALHAGGAGI had a sick grandmother. In other words, ALHAGGAGI’s offer

13 was all a ruse, one final test to see if the FBI UCE was amenable to meeting on the FBI UCE’s home

14 turf, instead of ALHAGGAGI’s. When the FBI UCE declined to do so, ALHAGGAGI’s vetting was

15 complete. From that point forward, ALHAGGAGI essentially cut off contact with both the FBI UCE

16 and the FBI Source, believing (correctly) that they were both working for law enforcement.

17          Between August 19, 2016, and September 23, 2016, both the FBI UCE and FBI Source

18 repeatedly attempted to contact ALHAGGAGI. In particular, ALHAGGAGI and the FBI UCE had

19 planned to meet on August 19, 2016, to conduct a “dry run” of their attacks. The FBI UCE attempted to

20 confirm the time and location of the meeting with ALHAGGAGI several times, but received no

21 response. On August 31, 2016, the FBI Source messaged ALHAGGAGI, “Bro, do you work for the

22 government???” ALHAGGAGI replied on September 1, 2016, “I’m back… smh [shaking my head]…

23 The government huh lmao.” ALHAGGAGI also messaged the UCE claiming he had obtained, or could

24 obtain, a vehicle for their attacks, and that he had been busy obtaining funds and was in possession of

25 $150,000. However, agents who were conducting constant physical surveillance on ALHAGGAGI

26 during this time period observed no activity consistent with either of those claims.
27          On September 23, 2016, the FBI UCE approached ALHAGGAGI unannounced on a street in

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        35
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 40 of 65



 1 Oakland. The UCE asked ALHAGGAGI if he wanted to meet, and that they could drive somewhere to

 2 have a meal. ALHAGGAGI agreed, but said that he needed to pick some things up from his residence

 3 first. ALHAGGAGI left and went back to his residence, but did not return to meet the UCE. That was

 4 the last time the UCE and ALHAGGAGI communicated with each other.

 5
        10. A Search of ALHAGGAGI’s Residence and Electronic Devices Reveals The Depth Of His
 6          Illegal Activities

 7          One would hope, and the defense will presumably ask this Court to believe, that having had such

 8 a close brush with an undercover law enforcement officer, the ordinary person would have been scared

 9 straight, and would have immediately abandoned any ideas he may have had of aiding ISIL, or indeed
10 doing anything illegal at all. But ALHAGGAGI was far from ordinary. The full scope of his illegal

11 activities became clear to the government after ALHAGGAGI was arrested on November 29, 2016, on

12 identity theft charges. As part of that arrest, agents obtained a search warrant to search ALHAGGAGI’s

13 residence, and all his electronic devices. Below is a description of the most salient items recovered

14 during those searches.

15                 a. ALHAGGAGI Left A Suicide Note Claiming Responsibility For His Planned Attacks

16          During the search of ALHAGGAGI’s residence, agents observed ALHAGGAGI’s brother

17 remove a camera from the family room coffee table and place it in his backpack. When questioned by

18 agents why he did so, the brother said that he needed the camera for a school project. Agents examined

19 the camera and removed a 64GB microSD card located in the camera. A review of that SD card

20 revealed why ALHAGGAGI, and possibly his brother, might have been eager to keep it from the

21 government. Located on the SD card was a screenshot of a document written in Arabic that described in

22 detail the attacks that ALHAGGAGI had described to the FBI Source and the FBI UCE that he wanted

23 to conduct. A complete translation of the document attached as Exhibit 5 to this sentencing

24 memorandum. An excerpt is pasted below:

25                 The operations are divided into three parts as follow:

26                 1. God permitting, there will be covert and diversion operations the goal
                      of which is to place lethal poison in the drinks of infidels; as I always
27                    get invited to large gatherings where the number of people exceed one
                      hundred. Strychnine poison is the substance that is going to be used in
28                    this operation, God permitting, it will be slipped into the drinks;
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        36
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 41 of 65



 1                     whereby all the attendees would drink from a single dose.

 2                 2. As for this operation, it is arson. The site that was chosen is a hilly and
                      fancy t area of the American city of Berkeley in California. The fire
 3                    would be set during the day, God permitting, when it is hard to detect. I
                      will use gasoline, God permitting. Keep in mind that this area has dense
 4                    trees and much population, and the houses are made of lumber and they
                      have no iron or cement in their construction.
 5

 6                 3. This is a terrorist operation that bears the pure fingerprints of the State.
                      The operation of planting explosive devices in all directions all over the
 7                    following American cities: Oakland, San Francisco, and Berkeley. The
                      locations were carefully chosen and most of them are [UI] sites and were
 8                    chosen to avoid Muslims. The explosive devices would either be placed
                      underground, or hidden above ground. Pictures of the sites will be sent
 9                    in the near future, God permitting.33 As for now, Google Maps pictures
                      will be sent so the brothers would have a background idea on some of
10                    the sites.

11                 As for the final operation, it is only if I were to be exposed and unable to
                   leave the country; if I were surrounded in an area; a direct confrontation
12                 with Security; either the police or army, the end will be an explosive belt
                   after the ammunition runs out.
13
            The details of the attacks described in this screenshot were virtually identical to the details that
14
     ALHAGGAGI provided to the FBI Source online, and later in person to the FBI UCE. Moreover, the
15
     document claimed to be authored by Abu Harb al-Yamany [Yemeni father of war]. One of the online
16
     monikers that ALHAGGAGI used when interacting with the FBI UCE was Abu Harb [father of war].
17

18                 b. ALHAGGAGI Helped ISIL To Open Social Media and Communications
                      Accounts
19

20          Upon ALHAGGAGI’s arrest on November 29, 2016, he was interviewed by agents. During

21 this interview, agents asked ALHAGGAGI about his “relationship with the brothers overseas.”

22 ALHAGGAGI told agents that it was not really a relationship, but he followed “them” through

23 encrypted messaging applications, and was just curious. He said he found people on encrypted

24 messaging applications by searching for “IS”; agents clarified, “by IS, you mean Islamic State?”

25

26          33
            The Court will recall that agents conducting surveillance on ALHAGGAGI on July 27, 2016,
27 observed him taking pictures of high foot traffic areas in downtown Oakland, including the Oakland
   City Center Marriott, and entrances to the 12th Street/Oakland City Center BART Station. See fn. 8,
28 supra.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          37
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 42 of 65
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 43 of 65
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 44 of 65
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 45 of 65
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 46 of 65
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 47 of 65



 1 ALHAGGAGI, such as his home address, or from IP addresses associated with locations that

 2 ALHAGGAGI had been observed visiting by surveillance agents, such as a Starbucks café in Oakland.

 3          In addition, agents are aware that an individual using the name Abu Muharib Iraqi was arrested

 4 in Iraq. In September and October of 2017, this individual was interviewed by FBI agents, in the

 5 presence of Iraqi National Security Service officers. The individual, who was at the time 17 years old,

 6 admitted having used the name Abu Muharib to engage in hacking activities for a group called the

 7 United Cyber Caliphate, which the individual explained was a pro-ISIL group that defaced social media

 8 accounts by posting pro-ISIL propaganda. The individual further claimed that he took a bayat [oath of

 9 allegiance] to Abu Bakr al-Baghdadi, shortly after ISIL spokesman Muhammad al-Adnani died.34 The
10 individual further claimed to be an administrator for a group called Ashhad, which was responsible for

11 creating fake Twitter accounts and using fake email accounts to broadcast ISIL-related propaganda

12 across as many Twitter feeds as possible. The individual recognized a username, Qaswara, that

13 ALHAGGAGI used on encrypted messaging applications, and recalled asking Qaswara to help him

14 open social media accounts.

15          The accounts that ALHAGGAGI opened were in fact used by unknown individuals to post and

16 repost ISIL-related propaganda from published by an entity called ‘Amaq, which, as described in further

17 detail below, is a known propaganda distributor for ISIL. Among the propaganda reposted from

18 ALHAGGAGI’s account was an ‘Amaq infographic publicizing the fact that ISIL had conducted 12

19 suicide attacks in Mosul, succeeding in killing 412 Peshmerga and Iraqi forces, and listing the numbers

20 of Abrams tanks, Humvees, reconnaissance planes, and other vehicles that ISIL had destroyed. See

21 Exhibit 6 (filed under seal).

22          ALHAGGAGI engaged in a similar scheme to aid ISIL with another encrypted messaging

23 application user using the username Bank al-Ansar, which translates as “Bank of the Supporters.” In

24 this conversation, Bank al-Ansar asked ALHAGGAGI if he could open social media accounts on their

25

26          34
             This appears to be the same Muhammad al-Adnani whom ALHAGGAGI himself had
27 referenced in earlier conversations with the FBI Source, saying that a speech by al-Adnani had
   convinced ALHAGGAGI not to try to travel to Syria to join ISIS, but instead to find ways to aid ISIS
28 while in the United States. See fn.7, supra.
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       43
Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 48 of 65
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 49 of 65



 1 residence on November 29, 2016. Bates US-007444. The Facebook account referenced above appears

 2 to have been verified using a telephone number that was registered on ALHAGGAGI’s ZTE telephone

 3 as an alternate number used to receive text messages through an app called Textmeup. According to

 4 publicly available intelligence reports, Bank al-Ansar has identified itself as “a part of” the pro-ISIL

 5 Afaaq Electronic Foundation technological group, and is tasked with “providing supporters of the

 6 mujahideen with ready-made accounts.” The attached publicly available intelligence report from the

 7 SITE Intelligence Group, an American company that tracks online activity of jihadist and other hate

 8 groups, indicates that Bank al-Ansar claimed it had provided ISIL fighters with 5700 Twitter accounts

 9 and 1100 Facebook accounts as of November of 2016. In other words, by working with Bank al-Ansar,
10 the defendant knowingly and willingly helped to provide ISIL fighters with social media and

11 communications tools they needed. Exhibit 7.

12                  c. ALHAGGAGGI Obtained a Bomb-Making Manual Produced By ISIL

13          On several occasions in his communications with the FBI Source online, and later with the FBI

14 UCE, ALHAGGAGI suggested that he had obtained a file from “the brothers” showing him how to

15 make a bomb. In fact, a bomb-making manual written in Arabic was recovered from ALHAGGAGI’s

16 laptop computer. A complete translation of the manual is attached as Exhibit 3, filed under seal.

17 Among the more gruesome highlights, the manual depicts what appears to be a passenger train waiting

18 at a platform, under a title proclaiming “the deadliest, most destructive, and most debilitating” bombs.

19 The manual uses diagrams and schematics to instruct its readers on how to make funnel bombs and

20 “anti-personnel bombs” using, among other things, ball bearings. Just in case there was any doubt about

21 the source of the manual, one of the final instructions in the manual shows readers how to affix an ISIL

22 flag logo to the explosive device once constructed. FBI personnel trained in bomb detection have

23 reviewed the manual and have determined that its contents are authentic, and deadly, and that similar

24 bombs have been used in attacks throughout the Middle East. Perhaps the most troubling evidence

25 regarding this bomb manual found on ALHAGGAGI’s computer was that the file had apparently last

26 been accessed on ALHAGGAGI’s computer on approximately November 26, 2016, just before he was
27 arrested. This is consistent with a conversation that ALHAGGAGI had on an encrypted messaging

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         45
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 50 of 65



 1 application on his ZTE phone, described in further detail below.

 2                  d. ALHAGGAGI Tried To Learn Online How to Construct a Bomb Triggered By a
                       Mobile Phone
 3

 4          A search of ALHAGGAGI’s ZTE cell phone (not the Samsung cell phone that ALHAGGAGI

 5 identified during his post-arrest statement) revealed that on approximately November 27, 2016,

 6 ALHAGGAGI had been having conversations with unknown individuals online on how to construct a

 7 bomb triggered by a mobile phone. Specifically, using the handle Qurrat al-’Ayn, ALHAGGAGI wrote

 8 in Arabic, “I know how to make a bomb with shrapnel and how to make a detonator, but I cannot install

 9 it on a mobile phone.” ALHAGGAGI continued that if one was serious, one would use concentrated
10 nitric acid. ALHAGGAGI said that he liked using ball bearings, because they “fly far away.” Another

11 user, using the handle VIP, provided further instructions, suggested that the ball bearings should be

12 submerged in acid to “have an impact on wounds.” Excerpts of the interchange between ALHAGGAGI

13 and VIP are attached as Exhibit 8, under seal, to protect public safety.

14          Nor was ALHAGGAGI’s search for bomb-making know-how limited to his discussion with

15 VIP. In fact, several days prior to this discussion, on November 7 through November 14, 2016,

16 ALHAGGAGI searched on Google for h2SO4, which is the chemical formula for sulfuric acid, an

17 important ingredient in manufacturing certain explosives; he also searched for “electric matches,”

18 electric matches, and different kinds of igniters.

19                  e. ALHAGGAGI Searched On The Internet For Large Halloween Parties
                       In the Bay Area To Attack
20

21          After ALHAGGAGI spurned the FBI UCE and FBI Source, agents kept him under 24x7

22 surveillance for as long as possible while they developed enough information to make an arrest. While

23 he was still out of custody, one date stood out for agents as a particularly worrisome date: October 31 -

24 Halloween. This is because ALHAGGAGI had specifically mentioned to the FBI Source that he

25 thought he might be able to kill more people in his bar/nightclub attacks on Halloween, when such

26 locations tended to be particularly crowded. Specifically, in one of his earlier online conversations with
27 the FBI Source, ALHAGGAGI said, “… I’ll get some cocain for every gram of cocain I’ll add 2grams

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        46
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 51 of 65



 1 of strychnine… you only need 0.5 grams… buy that extra is just to make sure… Yup, I’ve been doing a

 2 lot of research… I’m learning how to make bombs now… the brothers sent me some files…. But they

 3 aren’t very detailed so I’m waiting for more.” The FBI Source replied, “How many people do you think

 4 you can get with the powder?” ALHAGGAGI replied, “First day I’m pretty sure I could get up to 20

 5 ppl on Halloween I could get about 100 or more,” (emphasis added). Exhibit 1 at pg. 84.

 6          A search of ALHAGGAGI’s electronic devices revealed that agents were entirely correct to be

 7 worried about ALHAGGAGI’s movements on Halloween. In mid-October, in the days leading up to

 8 Halloween, ALHAGGAGI searched several times for “Alcatraz island Halloween,” and “Alcatraz island

 9 Halloween event 2016.” ALHAGGAGI also looked at a San Francisco tourism website for Halloween
10 events for 2016, and read online reviews for Halloween events on Alcatraz. The government suspects

11 that ALHAGGAGI was looking for Halloween events occurring on Alcatraz Island because if he

12 conducted an attack there, victims would presumably be isolated and emergency responders would take

13 longer to arrive by boat. Perhaps even more troubling, though, given ALHAGGAGI’s earlier statements

14 to the FBI UCE that he wanted to target his attacks on particular locations around the UC Berkeley

15 campus was the fact that he visited the UC Berkeley student newspaper website to look for Halloween

16 events in Berkeley. Most alarmingly, though, ALHAGGAGI actually had done research on how to use

17 strychnine as a poison – on his laptop (the same laptop from which the ISIL bomb manual was

18 recovered) agents recovered a PowerPoint presentation, apparently written by students at a school with

19 which ALHAGGAGI has no known affiliation, regarding strychnine and its dangers. The PowerPoint is

20 attached to this sentencing memorandum as Exhibit 2, sealed to protect public safety.

21                 f. ALHAGGAGI Had Numerous False IDs, Including One Bearing His Photograph To
                      Help Conceal His Role in Attacks
22

23          A search of ALHAGGAGI’s residence revealed the presence of numerous identification

24 documents that appear to have been stolen or fraudulently produced, over 45 fake credit cards, at least

25 25 blank debit cards, a credit card hot foil stamping machine, a credit card embossing machine, and a

26 credit card reader. ALHAGGAGI apparently survived on a day-to-day basis by engaging in fraud.
27 Agents searching ALHAGGAGI’s electronic devices uncovered additional evidence indicating that he

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                       47
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 52 of 65



 1 routinely ordered items online using false credit cards and fake shipping addresses, then intercepted the

 2 packages on delivery, much in the same way he ordered clothes from Trunk Club, as described above, to

 3 an address down the street from his house. Agents also recovered a California driver’s license bearing

 4 ALHAGGAGI’s photograph but the name and address of another individual. This was particularly

 5 troubling because ALHAGGAGI had suggested to the FBI UCE in one of their meetings that he would

 6 use this false identification to conceal his participation and his true identity in any terrorist attacks he

 7 might undertake. A search of ALHAGGAGI’s laptop revealed that ALHAGGAGI had taken a

 8 screenshot photograph of this false identification on October 9, 2016, nearly three weeks after his last

 9 interaction with the FBI UCE. It is unknown at this time why ALHAGGAGI took that photograph, or
10 who he may have sent it to. Also on ALHAGGAGI’s laptop computer, agents recovered a screen shot

11 of a webpage apparently from the dark web, offering passports without photographs in them for sale,

12 from various countries – the United Kingdom, the Netherlands, Germany, France, Brazil, Finland,

13 Canada, Australia, and Latvia. The screenshot appeared to show that someone was signed into the

14 webpage using the username bucc50, which is similar to the “bucc66” handle that ALHAGGAGI had

15 been using to communicate on encrypted messaging applications. Agents also recovered a screenshot of

16 ALHAGGAGI’s Samsung phone, taken on October 20, 2016, opened to a webpage offering credit card

17 CVV numbers for sale, and another screen shot showing a list of account holders at an unknown

18 financial institution, including the account holders’ full names, social security numbers, dates of birth,

19 and mothers’ maiden names. Agents also recovered numerous photographs on ALHAGGAGI’s

20 electronic devices of credit cards and identification cards belonging to people other than ALHAGGAGI,

21 and one blank, sample driver’s license from the District of Columbia.

22
                    g. ALHAGGAGI Had Other ISIL- and Terrorism-related Materials On His Electronic
23                     Devices

24          ALHAGGAGI had numerous other ISIL-related materials on his electronic devices. In one

25 particularly chilling video ALHAGGAGI recorded a car on fire burning on the side of a highway.

26 Agents who are familiar with ALHAGGAGI’s voice have confirmed that it is in fact ALHAGGAGI on
27 the recording. During the short video, ALHAGGAGI narrated the following (along with an unidentified

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          48
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 53 of 65



 1 male associate of ALHAGGAGI’s (“UM”)):

 2          ALHAGGAGI:             [Coughs] “--do not…” [coughs] “We warned you, Americans, you
                                   scoundrels, God damn you, that this Caliphate is in-in America, in the
 3                                 state of California; soldiers’ missions.”

 4          [Sounds of traffic and people speaking]

 5          ALHAGGAGI:             With God’s favor, we [coughs] –with the favor of God Most High, we, ah,
                                   caused an accident for this filthy police officer, by way of killing him and
 6                                 starting a fire in his car; it was an ambush carried out by the soldiers of the
                                   State.
 7
            [Sounds of sirens and traffic and people speaking in the background]
 8
            UM:                    [UI] bullet--
 9
            ALHAGGAGI:             Oh, God. Oh, God. Oh, God. And it is going to explode now, God
10                                 willing.

11          [Sounds of traffic and sirens]

12          UM:                    That’s a bullet getting heated?

13          ALHAGGAGI:             Yes. Do you have a weapon with you? Yes. Do you have a weapon with
                                   you so we can kill the rest of them? Do you have bullets?
14
            UM:                    No. All of it, I-I-I used it to, for training today.
15
            ALHAGGAGI:             You swear?
16
            UM:                    Yeah, I’m waiting on-on the next package.
17
            ALHAGGAGI:             I swear if I had a weapon I would kill them all, by God.
18
            UM:                    Yes, yes. But we do not have any. We do not have any. If we had--
19
            ALHAGGAGI:             The bullets…you were silly, you were playing with them. Don’t-don’t
20                                 play with that. I swear, bro…Praise God, we could have killed one, two,
                                   three, four. Bro, we look like--
21
            UM:                    No, bro, at least— [video stops]
22

23 The timestamp on this video indicates that the file was created on June 25, 2016, several weeks before

24 ALHAGGAGI encountered either the FBI Source or the FBI UCE. Accordingly, any suggestion that

25 this case was some sort of FBI sting operation, manufacturing a crime that otherwise didn’t exist, is

26 entirely baseless. A full copy of the video, and a translated transcript, are attached to this sentencing
27 memorandum as Exhibit 9.

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          49
                Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 54 of 65



 1             Also on ALHAGGAGI’s laptop computer agents recovered the following items:

 2            A recent issue of Dabiq, a well-known ISIL propaganda magazine;35
              A screen shot of a Mac-11 machine pistol being sold on the website armslist.com, indicating that
 3             the photograph had last been accessed on September 29, 2016;
              A screen shot indicating that someone had search for a United States Air Force recruiting office
 4             in Hayward, California, as recently as October 13, 2016;
              A screen shot indicating that someone had accessed the “BlackBank Bitcoin Market” as recently
 5             as September 29, 2016, using a Tor browser;
              A photograph of an unknown individual smiling and posing in front of an ISIL flag, with
 6             firearms in the background, last accessed on November 6, 2016;
              Another photograph of a different unknown individual posing in front of an ISIL flag, again with
 7             firearms in the background, last accessed on October 31, 2016;
              Evidence that the defendant’s laptop had logged into wi-fi networks in Tijuana, Mexico, which
 8             corroborated the defendant’s statements to the FBI Source and FBI UCE that he was familiar
               with Mexico, and planned to flee there after conducting terrorist attacks on behalf of ISIL in the
 9             Bay Area.

10
                      h. ALHAGGAGI’s Post Arrest Conduct
11

12             The government received deeply troubling reports from not one but two different jailhouse

13 informants, about additional attacks that ALHAGGAGI was apparently planning on U.S. government

14 facilities, after having been taken into custody. In order to protect the identities of these informants, and

15 in order to prevent any potential compromise to the facilities ALHAGGAGI was apparently plotting

16 against, the government files further information about ALHAGGAGI’s post-arrest conduct under seal

17 as Exhibits 10 and 11 to this sentencing memorandum.

18      III.        GUIDELINE CALCULATIONS

19      1. The Terrorism Enhancement Under U.S.S.G. § 3A1.4 Is Plainly Applicable

20             The government respectfully but emphatically disagrees with the guideline calculations set forth

21 in the Presentence Report (PSR). Primarily, the government disagrees with the PSR’s assessment that

22 U.S.S.G. § 3A1.4, the terrorism enhancement, does not apply. While the government greatly respects

23 the work and expertise of U.S. Probation, in this case their failure to apply the terrorism enhancement

24 falls far short of the mark. In Probation’s defense, the government understand this case to be one of the

25 first in this district applying the terrorism enhancement under U.S.S.G. § 3A1.4. In any event, as

26
27
            See, e.g., “The Latest Issue of ISIS’s Magazine Is As Terrible As You’d Think,” by Madison
               35

28 Pauly, Mother Jones, November 19, 2015
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                           50
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 55 of 65



 1 discussed above, the defendant in this case:

 2         Plotted to plant a car bomb outside a gay nightclub in San Francisco, in the name of ISIL;
 3         Plotted to start fires in residential areas of the Berkeley Hills in such a manner as to cause as
            many casualties and as much damage as possible, in the name of ISIL;
 4
           Plotted to plant backpack bombs on routes used by first responders and emergency personnel
 5          responding to these attacks, in the name of ISIL;

 6         Plotted to lace strychnine into cocaine or drinks at large gatherings in nightclubs with 100 or
            more people, to kill them;
 7
           Left a suicide note claiming responsibility for his attacks, which would bear “the pure
 8          fingerprints” of ISIL;

 9         Obtained a bombmaking manual produced by ISIL, and asked the “brothers” for additional
            guidance;
10
           Kept firearms on his person for protection, including at meetings with an FBI undercover agent,
11          whom he openly suspected of being in law enforcement

12         Opened Twitter, Facebook, and Gmail accounts on behalf people whom he believed, and who in
            fact were, sworn members of ISIL;
13
           Such accounts were actually used to repost ISIL propaganda;
14
           After being arrested, the defendant plotted additional attacks against U.S. government facilities.
15

16 In other words, this case is not even be a borderline case: failing to apply the terrorism enhancement

17 under these deeply egregious facts would render the enhancement meaningless.

18          The terrorism enhancement, U.S.S.G. § 3A1.14, provides as follows:

19          (a)     If the offense is a felony that involved, or was intended to promote, a federal crime of
                    terrorism, increase by 12 levels; but if the resulting offense level is less than level 32,
20                  increase to level 32.
            (b)     In each such case, the defendant’s criminal history category from Chapter Four (Criminal
21                  History and Criminal Livelihood) shall be Category VI.

22 U.S.S.G. § 3A1.4. Application Note 1 to that guideline further provides that a “federal crime of

23 terrorism” is defined by the “meaning given that term in 18 U.S.C. § 2332b(g)(5). That statute in turn

24 provides a two-part definition. First, a federal crime of terrorism is “an offense that is calculated to

25 influence or affect the conduct of government by intimidation or coercion, or to retaliate against

26 government conduct.” 18 U.S.C. § 2332b(g)(5)(A). Second, the offense must be a violation of a specific
27 federal criminal statute listed in 18 U.S.C. § 2332b(g)(5)(B). That list explicitly includes, among other

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          51
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 56 of 65



 1 things, the material support statute, 18 U.S.C. § 2339B, one of the statutes to which the defendant here

 2 pled guilty. Accordingly, reading the guideline and the definitional statute together, the terrorism

 3 enhancement is applicable in this case if the offense “involved, or was intended to promote… an offense

 4 that is calculated to influence or affect the conduct of government by intimidation or coercion, or to

 5 retaliate against government conduct.” U.S.S.G. § 3A1.4; 18 U.S.C. § 2332b(g)(5)(A).

 6          The Ninth Circuit has implicitly approved of the applicability of the terrorism enhancement.

 7 United States v. Tankersley, 537 F.3d 1100, 1108 (9th Cir. 2008)(approving a 12-level upward departure

 8 for defendant who targeted private building in an ecoterrorism case, on the grounds that her co-

 9 defendants, who targeted government buildings, all received the enhancement under U.S.S.G. § 3A1.4,
10 and that to do otherwise would cause unnecessary sentencing disparity); see also United States v. Tubbs,

11 290 Fed. Appx. 66 (9th Cir. 2008). The Ninth Circuit also apparently approved of the application of the

12 enhancement in United States v. Ressam, 679 F.3d 1069 (9th Cir. 2012). There, although the court did

13 not directly address the applicability of U.S.S.G. § 3A1.4, it did note that the defendant’s guideline

14 range was 65 years to life. Id. at 1089. The Court also found that a 22-year sentence for the defendant

15 there was substantively unreasonable, based on those guideline calculations. In addition, at least one

16 other district court has applied the terrorism enhancement in a case where a defendant was charged with

17 making threats on social media on behalf of ISIL. See United States v. Yassin, 16-CR-03024-01-MDH,

18 Plea Agreement, Docket No. 120.

19          The Second Circuit has also directly addressed the contours of the applicability of U.S.S.G. §

20 3A1.4 in a seminal case, United States v. Awan, 607 F.3d 306 (2nd Cir.), cert. denied, 562 U.S. 1170

21 (2010). In Awan, the defendant sent money from the United States to the Khalistan Commando Force

22 (KCF), a Sikh terrorist organization responsible for carrying out murders and bombings in India. Id. at

23 310-11. He also attempted to recruit an associate to travel to Pakistan to receive explosives training for

24 the KCF. Id. The defendant was accordingly convicted of providing material support to terrorists,

25 conspiracy to do the same, and money laundering. The district court declined to apply U.S.S.G. § 3A1.4,

26 reasoning that “it is speculative to conclude that the defendant had any particular motive in mind, and in
27 particular, that he was motivated by a desire to influence the policies of the Indian government or

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         52
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 57 of 65



 1 retaliate for some unspecified wrong.” Id. at 316. The Second Circuit found that the district court

 2 committed procedural error, and reversed. The Second Circuit reasoned that while the defendant may

 3 well have been motivated by non-political reasons, such as a desire for personal prestige obtained by

 4 associating with well-known Sikh terrorists, the government could still prove that the defendant’s

 5 offenses themselves were “calculated to influence ... the conduct of government ...” even if he lacked a

 6 specific political motive for committing them. Id. at 317. “A hired assassin who kills a political leader at

 7 the behest of a terrorist organization can hardly disclaim that his crime was calculated to influence the

 8 conduct of government simply because he was motivated by greed rather than politics.” Id. at 318. In

 9 short, as the Second Circuit noted, the defendant’s actual motive “is simply not relevant.” Id. What
10 matters is whether the offense itself was calculated to influence or affect the conduct of government.

11          Applying Awan to the facts here, it is plain that the terrorism enhancement applies. Whether

12 ALHAGGAGI was simply fantasizing, as he seems to suggest, is irrelevant. What matters is whether his

13 act of opening social media accounts on behalf of members of ISIL was “calculated to influence or

14 affect the conduct of government.” In pleading guilty, the defendant admitted that he “participated” in a

15 chatroom on an encrypted messaging application, entitled (in Arabic) “Allah is with those who endure.”

16 Docket No. 77. That particular chatroom was extracted from data on ALHAGGAGI’s ZTE telephone,

17 and is identified on the data extraction as “Session 56.” The Session 56 chatroom in which

18 ALHAGGAGI admits participating is replete with posts from other users declaring hatred and violence

19 towards the United States, the Syrian government, the Iraqi government and a host of other enemies of

20 the Islamic State,36 and seeking to affect to the conduct of those governments. Of particular relevance,

21 however, to the actions of the defendant is the following post in Session 56 on November 11, 2016, from

22

23          36
               As just one example, on November 5, 2016, within minutes of the first post in the defendant’s
24   chatroom, a fellow user using the handle “I took my path and no, I will not deviate” posted the
     following: “Support the Islamic State O Lord of the worlds. O Allah, support our Mujahidin brethren in
25   Mosul and in every part of the earth in which they fight your enemies. O Allah, straighten their shooting
     and let them defeat Haydar al-Abadi [who was at time the Prime Minister of Iraq] and over Bashar
26   [presumably referring to Bashar al-Assad, the president of Syria] and his soldiers in Syria and over the
     apostate factions that are present in Syria and over the infidel and secular Turkish army in Aleppo
27   countryside. O Allah let them defeat the crusader coalition and those who fought under its umbrella and
     banner… O Allah, rejoice our hearts with supporting the Islamic State and enable it to defeat the
28   polytheists and apostates and let them conquer the land of Muslims and liberate Jerusalem.”
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         53
               Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 58 of 65



 1 someone using the handle “Migration Commando”:

 2                  11/11/2016 12:08:41 AM (UTC+O), (Migration Commando) 228315951

 3                  The bleeding wound a letter from one of the brothers:

 4                  A letter from one of the brothers:

 5                  To the owners of the invasion channels, we want Tweets in English on
                    American hashtags that are against or pro-Trump. It appears that the
 6                  situation among the Americans is worsening
                    We want racist Tweets against or pro-Trump.
 7                  Let us kindle strife and chaos in their country. Perhaps that will be a
                    reason for them to withdraw their armies from our dear country or become
 8                  too preoccupied to be concerned about us. Strengthen your determination,
                    deliver it to the brothers.
 9                  Let us turn the next week into hell on America, the head of infidelity.
                    Consider it a sacrifice in anticipation of God's reward in the Hereafter and
10                  let all participate. You never know, o supporter, a Tweet from you could
                    cause a divine conquest for your State.
11

12 In other words, Migration Commando was participants in Session 56, including ALHAGGAGI, to post

13 Tweets that would “kindle strife and chaos” in the United States, to cause the United States government

14 to withdraw its “armies from our dear country or become too preoccupied to be concerned about us.”

15 Another follow-up post in the chatroom, from a user using the handle “Publisher”, was even more

16 explicit:

17                   11/13/2016 4:46:43 PM (UTC +), 294921903 (Publisher)
                     Brothers…
18                   Open accounts in Twitter…
                     And invade the American tags
19                   Some of you should instigate the racist whites
                     Others should incite the repressed minorities :)
20                   Spread disorder! And intensify the spark
                     Allah bless you!
21
     Just a few hours after this post in the chatroom, on November 14, 2016, the defendant was private-
22
     messaged by Abu Muharib Iraqi. After explaining that he had been sent to ALHAGGAGI by someone
23
     using the handle Munasir-lil-Khilafah [Supporter of the Caliphate], Abu Muharib Iraqi asked
24
     ALHAGGAGI to open Twitter accounts, which ALHAGGAGI did. The timing of these posts and the
25
     defendant’s subsequent actions is inescapable. The government submits that it shows proof beyond a
26
     reasonable doubt that by opening social media accounts, the defendant’s conduct was calculated “to
27
     influence or affect the conduct of government by intimidation or coercion, or to retaliate against
28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         54
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 59 of 65



 1 government conduct.”

 2          Moreover, the notion that the accounts ALHAGGAGI opened were used by ISIL members “to

 3 disseminate news and not to impact the conduct of government” is particularly troubling. PSR

 4 addendum, at para. 3. The PSR’s benign description that the accounts were used “to disseminate news”

 5 is a factual mischaracterization. “Disseminating news” suggests that the accounts were used to share

 6 articles from reputable news sources, whether English-language sources like the New York Times, or

 7 Arabic-language sources like al-Jazeera. That is not what happened here. These accounts, to the extent

 8 that they were used at all, were used by actual ISIL members to spread ISIL propaganda, most notably a

 9 publication describing how many martyrdom operations ISIL had carried out in Mosul, how many
10 Kurdish and Iraqi soldiers had been killed as a result, and how many tanks, Humvees, reconnaissance

11 planes, and other vehicles ISIL had destroyed. Examples are attached as Exhibit 6, filed under seal. The

12 posts appear to be attributed to an entity called ‘Amaq, which is widely recognized as a propaganda

13 machine used frequently by ISIL. For example, a 2016 article in the New York Times described ‘Amaq

14 as “putting out the Islamic State’s message, and the veneer of separation between the terrorist group and

15 what has now become its unacknowledged wire service is quickly disintegrating.” “A News Agency

16 With Scoops Directly From ISIL, and a Veneer of Objectivity,” by Rukmini Callimachi, New York

17 Times, January 14, 2016 (last accessed December 4, 2018).

18          The case for applying U.S.S.G. § 3A1.4 is even more compelling when one considers

19 ALHAGGAGI’s deeply disturbing and troubling interactions with the FBI UCE and FBI Source. As

20 described above in further detail, ALHAGGAGI described at great length the numerous terrorist attacks

21 he was contemplating conducting around the San Francisco Bay Area, including planting a car bomb

22 outside a gay nightclub in San Francisco, planting backpack bombs around downtown Oakland and the

23 UC Berkeley campus, and distributing strychnine-laced cocaine to nightclub patrons to kill them.

24 Unbeknownst to agents until they arrested him, ALHAGGAGI was apparently so poised to conduct

25 these attacks that he had prepared a suicide note claiming responsibility for the attacks on behalf of ISIL.

26          Nor can one simply dissociate or ignore those earlier interactions of ALHAGGAGI’s with the

27 FBI UCE and the FBI Source from his later interactions with actual ISIL members online. All of those

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        55
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 60 of 65



 1 earlier interactions with the FBI UCE and FBI Source were plainly part-and-parcel of the defendant’s

 2 later efforts to open social media accounts on behalf of ISIL. Specifically, he began by contemplating

 3 physical attacks in the Bay Area. Upon meeting the FBI UCE and suspecting (correctly, as it turned out)

 4 that the FBI UCE was in fact working for law enforcement, the defendant retreated to provide support to

 5 ISIL in a manner that he believed was more secure – online, through encrypted messaging applications.

 6 Thus, those initial statements to the FBI UCE and FBI Source are illustrative of the defendant’s

 7 willingness and intent to later provide support to ISIL in the form of opening social media accounts on

 8 their. In those initial statements with law enforcement, the defendant stated, among other things:

 9                  You know how Saudi has a lot of our scholars locked up… what we could
                    do is threaten Saudi in exchange for American [UI]… Like every day
10                  passes by with you guys releasing our brothers a bomb is going to blow
                    up… with you guys not* releasing.”
11

12 Exhibit 1. In short, the words of the defendant himself abundantly demonstrate that in aiding ISIL he

13 was calculating to influence or affect the conduct of government by intimidation or coercion, or to

14 retaliate against government conduct.

15          Finally, and perhaps most importantly, the notion that ALHAGGAGI’s conduct was not intended

16 to impact the conduct of government flies in the face of logic. ISIL’s very raison d’etre is to create and

17 sustain a caliphate. In order to achieve that goal, they need to fight governments, both governments in

18 the territory where they seek to establish that caliphate, such as Iraq and Syria, and governments outside

19 the territory that nevertheless oppose the establishment of a caliphate, such as the United States, Jordan,

20 Turkey, France, and the United Kingdom. In order to fight those governments, ISIL needs to recruit

21 soldiers. To recruit those soldiers, ISIL needs to spread propaganda, glorifying their actions, in

22 particular their suicide operations. ISIL’s main method of spreading that propaganda is on social media.

23 ALHAGGAGI unambiguously and willfully opened social media accounts for people whom he

24 believed, and who in fact were, members of ISIL seeking to promote ISIL’s cause. The defendant

25 retreated to aiding ISIS online, because he had been thwarted by an FBI UCE in his attempts to carry out

26 actual terrorist attacks across the San Francisco Bay Area in the name of ISIS. The only reasonable
27 interpretation of U.S.S.G. § 3A1.4 is to apply it here.

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         56
              Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 61 of 65



 1      2. The Defendant Should Be Denied Acceptance of Responsibility

 2            The government further maintains that the defendant should not receive a reduction for

 3 acceptance of responsibility under U.S.S.G. § 3E1.1. Application Note 3 to that guideline notes that

 4 “entry of a guilty plea prior to the commencement of trial, combined with truthfully admitting the

 5 conduct comprising the offense of conviction, and truthfully admitting or not falsely denying any

 6 additional relevant conduct for which he is accountable… will constitute significant evidence of

 7 acceptance of responsibility… However, this evidence may be outweighed by conduct of the defendant

 8 that is inconsistent with such acceptance of responsibility. A defendant who enters a guilty plea is not

 9 entitled to an adjustment [for acceptance of responsibility] under this section as a matter of right.”
10            The government maintains that the defendant’s deeply troubling post-arrest conduct while in

11 custody constitutes conduct that is “inconsistent” with an acceptance of responsibility. That post-arrest

12 conduct is described in further detail in the attached FBI 302s, attached as Exhibits 10 and 11,

13 documenting interviews with two jailhouse inmates (not one, as suggested in the PSR). Because of the

14 nature of the allegations, and in order to protect the informants’ identities, the government files those

15 302s describing the defendant’s post-arrest conduct under seal.

16            Applying the terrorism enhancement, the government arrives at an adjusted offense level for the

17 defendant of 38 (26, pursuant to U.S.S.G. 2M5.3, plus 12). The defendant’s Criminal History Category

18 is VI, after application of the terrorism enhancement. See U.S.S.G. § 3A1.4(b). The maximum possible

19 sentence to which the defendant is exposed, assuming for consecutive sentences on each count, is 47

20 year, or 564 months. Accordingly, the defendant’s guideline range, assuming no acceptance of

21 responsibility, is 360-564 months.

22      IV.      GOVERNMENT’S SENTENCING RECOMMENDATION

23            The government recommends a middle-of-the-range guideline sentence of 396 months, followed

24 by life on supervised release, a low-end fine of $50,000, restitution in the amount of $5,273.10,

25 forfeiture, and a special assessment of $400. This is a necessary but sufficient sentence for several

26 reasons. First, as a guidepost to avoid unnecessary sentencing disparities, 18 U.S.C. § 3553(a)(6), the
27 government refers the Court to the Ninth Circuit’s several opinions in United States v. Ressam,

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         57
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 62 of 65



 1 culminating with United States v. Ressam, 679 F.3d 1069 (9th Cir. 2012). There, the so-called

 2 Millenium LAX bomber was twice sentenced by the district court to 22 years; and twice, the Ninth

 3 Circuit found that sentence substantively unreasonable. Id. Ultimately, Ressam was sentenced to 37

 4 years, or 444 months. Ressam was closer to completing an actual attack than the defendant here, having

 5 actually obtained explosives. On the other hand, the defendant here had obtained a bombmaking manual

 6 from ISIL, and was actively searching for additional information, indicating that while he may not have

 7 been as poised to attack as Ressam, he was clearly heading down that path. Moreover, much like

 8 Ressam, ALHAGGAGI contemplated attacking high-profile, crowded targets. In addition, it should be

 9 noted that Ressam cooperated, at least briefly, with the government, and his cooperation led to at least to
10 some convictions; however, he later recanted many of his statements, undermining prosecutions of other

11 individuals. Taking all of these factors into consideration, the government believes that a sentence of

12 396 months, which is 4 years less than what Ressam ultimately received, is a fair and just sentence that

13 avoids potential disparities.

14          More to the point, though, a 396 month sentence is abundantly warranted here, given the nature

15 and circumstances of the offense, and the history and characteristics of the defendant. 18 U.S.C.

16 § 3553(a)(1). The scope of destruction and the pure evil that ALHAGGAGI sought to unleash on this

17 community knew no bounds. Over the course of the government’s investigation, ALHAGGAGI

18 indicated that he wanted to:

19                 Bomb particular areas because they were crowded (e.g., Oakland Chinatown, AT&T
                    Park)
20
                   Bomb particular areas because there would be students (dorms at UC Berkeley);
21
                   Start fires in particular areas because there would be children (Tilden Park);
22
                   Start fires in particular areas known to be used for recreational purposes (the Berkeley
23                  Hills);

24                 Bomb particular areas known for gay nightlife (San Francisco); and, among other things,
25                 Invite non-Muslim friends over to his house so that he could kill them,
26 Had ALHAGGAGI been able to accomplish even half of the things he planned to do in the name of
27 ISIL, the San Francisco Bay Area would have been the victim of a series of devastating, coordinated

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                         58
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 63 of 65



 1 terrorist attacks, the likes of which have fortunately never been seen before in this district. If not for the

 2 quick-thinking actions of the FBI and its undercover agent, it is no exaggeration whatsoever to say that

 3 this sentencing likely would have been about counting the bodies of victims, instead of counting the

 4 number of fake Twitter accounts and false IDs. There is no doubt as far as the government is concerned

 5 that ALHAGGAGI was prepared to go “live.” Why else did he do research on the dangers of

 6 strychnine? Why else was he looking online for fake passports? Why else did he obtain a bomb manual

 7 from ISIL? Why else was the bomb manual not enough? That, is why else was he trying get additional

 8 details on that manual from “the brothers” who initially gave it to him? And perhaps most importantly,

 9 why else did ALHAGGAGI write a suicide note outlining all of his attacks, and then claiming
10 responsibility on behalf of ISIL?

11          The only reasonable explanation is that ALHAGGAGI was ready and willing to carry out his

12 attacks. This was no joke. To suggest that it was a joke is not just nonsensical, but offensive.

13 Nonetheless, here is how the defendant explains his actions, as described in the PSR:

14                  I was smoking a lot of weed, staying up really late and sleeping a lot
                    during the day. As I always do, I was avoiding my father, who lived in the
15                  same house. When he would get up, I would go to bed. Those weird hours
                    and the lack of a purpose to fill them with led to deep boredom and I
16                  started to spend a lot more time online.

17 PSR para. 93. This explanation borders on the absurd. No doubt this Court has, over the course of its

18 experience, heard many arguments about the dangers of marijuana, some perhaps valid, some perhaps

19 not so valid. This has to be the first time that anyone has suggested that as a result of smoking too much

20 marijuana, he decided it would be amusing to plan terrorist attacks across the Bay Area in the name of

21 ISIL. On top of that plainly ridiculous explanation, the defendant points a vaguely inculpatory finger at

22 his father. These statements, read in conjunction with the troubling statements that ALHAGGAGI made

23 while in custody to fellow inmates, lead the government to the inescapable conclusion that

24 ALHAGGAGI’s “acceptance” of responsibility is disingenuous, empty, and hollow.

25          More importantly, though, from a sentencing perspective, the defendant’s failure to genuinely

26 accept responsibility for his actions leaves the government convinced that the he remains a serious threat
27 to the safety of the public. 18 U.S.C. § 3553(a)(2)(C). He shows virtually no remorse for any of the

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                          59
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 64 of 65



 1 terrorist plots he was contemplating in the Bay Area, no sorrow for the people in his community who

 2 may have died had he used the instructions he apparently obtained from ISIL to construct actual

 3 explosive devices. Nothing in the PSR suggests that the defendant has had a sudden change of heart,

 4 and that he now loves the United States and the people in his community. Particularly troubling to the

 5 government are ALHAGGAGI’s boasts about being able to easily access firearms, because he did in fact

 6 show up to a meeting with the FBI UCE with a gun. Nowhere in the PSR does ALHAGGAGI address

 7 this ability to traffic in firearms. For these reasons, the government recommends that in addition to a

 8 396-month sentence, ALHAGGAGI also be sentenced to life on supervised release. The government is

 9 also concerned by the defendant’s apparent failure to explain his identity theft activities. While those
10 offenses may at first blush seem less troubling than the terrorism allegations against the defendant, they

11 do highlight the defendant’s life of crime as a grifter and an unrepentant thief. Accordingly, the

12 government recommends a low-end fine of $50,000, and restitution in the amount of $5,2713.10.

13          Finally, a 396-month mid-range guideline sentence is appropriate to promote respect for the law,

14 provide just punishment for the offense, and deter others from engaging in similar conduct. ISIL is a

15 heinous organization that has caused unspeakable harm to those resisting its totalitarian, backwards way

16 of life. The vast majority of ISIL’s victims are in Muslim countries, although the group has caused and

17 inspired others to cause death and destruction around the world, from Baghdad to Paris to New York

18 City to San Bernardino. Those who seek to aid ISIL ought to be seriously punished, no matter what the

19 context. The fact that the defendant was planning the kinds of attacks he was planning in the Bay Area

20 is reason enough for a 396-month sentence. But the fact that after being deterred by an undercover

21 agent he then sought to provide ISIL with assistance online underscores the need for a significant

22 sentence. The Court will no doubt be well aware of ISIL’s reputation for using social media and the

23 Internet to distribute details of its most gruesome atrocities, from public beheadings to executions of

24 suspected homosexuals.37      ISIL may be on the retreat on the actual battlefield in Syria and Iraq. But

25

26
             See, e.g., “The Islamic State’s Shocking War on Gays,” by Ishan Tharoor, Washington Post,
            37

27 June 12, 2016,  available at https://www.washingtonpost.com/news/worldviews/wp/2016/06/13/the-
   islamic-states-shocking-war-on-homosexuals/?utm_term=.a56f2937df78)(last accessed December 4,
28 2018)
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        60
             Case 3:17-cr-00387-CRB Document 90 Filed 12/04/18 Page 65 of 65



 1 they remain fighting on the online battlefield.   ALHAGGAGI willingly and intentionally put himself

 2 on that battlefield, on the wrong side. He should be sentenced as such.

 3      V.      CONCLUSION

 4           For all of the reasons discussed above, the government calculates the guideline range at 360-564

 5 months, and recommends a mid-range guideline sentence of 396 months, followed by life on supervised

 6 release, a low-end fine of $50,000, restitution in the amount of $5,273.10, forfeiture, and a special

 7 assessment of $400.

 8

 9 DATED: December 4, 2018                               Respectfully submitted,

10                                                       ALEX G. TSE
                                                         Acting United States Attorney
11
                                                                        /s/
12                                                       S. WAQAR HASIB
                                                         Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SENTENCING MEMORANDUM
     CR-17-0387-1 CRB
                                                        61
